Exhibit 10.59

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

Ikanos Communications, Inc.

, as Acquirer



AND

Centillium Communications, Inc.

, as Company



Dated as of January 15, 2008

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT 1 Article 1 PURCHASE & SALE OF PURCHASED ASSETS 1     
     1.1 Purchased Assets 1           1.2 Excluded Assets 3           1.3
Assumed Liabilities 4           1.4 Excluded Liabilities 6           1.5 Shared
Contracts 6           1.6 Prorations 8           1.7 Purchase Price; Payment of
Purchase Price 8           1.8 Closing 8           1.9 Transfer Taxes 8     
     1.10 Tax Treatment 8           1.11 Taking of Necessary Action; Further
Action 9           1.12 Delivery of Purchased Assets 9 Article 2 REPRESENTATIONS
AND WARRANTIES OF THE COMPANY                                              
                                                                    
                       9           2.1 Organization and Qualification 9     
     2.2 Authority Relative to this Agreement 10           2.3 Financial
Statements of the Business 10           2.4 Organizational Documents 10     
     2.5 No Undisclosed Liabilities 10           2.6 Absence of Changes 11     
     2.7 Real Property 12           2.8 Valid Title 13           2.9
Intellectual Property 13           2.10 Contracts 17           2.11 Employees 20
          2.12 Compliance, Licenses and Consents 22           2.13 Significant
Customers and Suppliers 22           2.14 Accounts Payable 23

i

--------------------------------------------------------------------------------



          2.15 Warranty Obligations 23           2.16 Approvals 23          
2.17 Environmental Matters 24           2.18 Absence of Litigation 24          
2.19 Export Control Laws 24           2.20 Foreign Corrupt Practices Act 25     
     2.21 Insurance Coverage 25           2.22 Related Party Transactions 25
          2.23 Brokers or Finders 25           2.24 Solvency 25 Article 3
REPRESENTATIONS AND WARRANTIES OF ACQUIRER                       
                                                                    
                                                                     26     
     3.1 Organization 26           3.2 Authority 26           3.3 No Conflict
with Other Instruments 26           3.4 Governmental Consents 26           3.5
Financial Sufficiency 27 Article 4 CONDUCT PRIOR TO THE CLOSING DATE 27     
     4.1 Conduct of the Business by the Company 27           4.2 No Solicitation
27 Article 5 ADDITIONAL AGREEMENTS 28           5.1 Access to Information 28
          5.2 Confidentiality 29           5.3 Approvals 29           5.4
Notification of Certain Matters 29           5.5 Additional Documents and
Further Assurances; Cooperation 30           5.6 Intellectual Property 30     
     5.7 Expenses 30           5.8 Company's Auditors 30           5.9 Employees
31           5.10 License Agreement 32           5.11 Non-Competition and
Non-Solicitation Obligations 32           5.12 Equitable Remedies 33

ii

--------------------------------------------------------------------------------



Article 6 SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS;
INDEMNIFICATION ESCROW PROVISIONS 34           6.1 Survival of Representations,
Warranties, Covenants and Agreements 34           6.2 Indemnification Provisions
34 Article 7 CONDITIONS TO THE CLOSING 38           7.1 Conditions to
Obligations of Each Party to Effect the Closing 38           7.2 Additional
Conditions to Obligations of the Company 38           7.3 Additional Conditions
to the Obligations of Acquirer 39 Article 8 TERMINATION, AMENDMENT AND WAIVER 41
          8.1 Termination 41           8.2 Effect of Termination 42          
8.3 Amendment 42           8.4 Extension; Waiver 42 Article 9 MISCELLANEOUS
PROVISIONS 42           9.1 Notices 42           9.2 Entire Agreement 43     
     9.3 Further Assurances; Post-Closing Cooperation 43           9.4 Remedies
43           9.5 Third Party Beneficiaries 44           9.6 Invalid Provisions
44           9.7 Governing Law 44           9.8 Dispute Resolution 44          
9.9 Headings 44           9.10 Counterparts 44           9.11 Specific
Performance 44 Article 10 DEFINITIONS 45           10.1 Definitions 45

iii

--------------------------------------------------------------------------------

Exhibits

Exhibit A Form of Escrow Agreement
Exhibit B Form of Acquirer Officers' Certificate
Exhibit C-1 Form of the Company Officers' Certificate
Exhibit C-2 Form of the Company Secretary's Certificate
Exhibit D Form of Legal Opinions
Exhibit E Form of Employment Offer Letter
Exhibit F Form of Bill of Sale
Exhibit G Form of Assignment and Assumption Agreement
Exhibit H Form of Patent Assignment
Exhibit I Form of Trademark Assignment
Exhibit J Form of Copyright Assignment
Exhibit K Form of URL Assignment
Exhibit L Form of Transition Services Agreement
Exhibit M Form of Cross-License Agreement
Exhibit N Form of India Asset Purchase Agreement

ix

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
January 15, 2008, by and between Ikanos Communications, Inc., a Delaware
corporation ("Acquirer") and Centillium Communications, Inc., a Delaware
corporation (the "Company"). Capitalized terms used and not otherwise defined
herein have the meanings set forth in Article 10.

RECITALS:

Subject to the terms and conditions set forth herein, the Company desires to
sell, convey, transfer, assign and deliver to Acquirer, and Acquirer desires to
purchase and acquire from the Company, free and clear of all Liens (other than
those Liens included in the Assumed Liabilities), all of the Company's right,
title and interest in and to all of the Purchased Assets and assume all the
Company's Liabilities and obligations in connection with the Assumed Liabilities
(the "Acquisition"):

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by the parties),
intending to be legally bound hereby, the parties agree as follows:

Article 1

PURCHASE & SALE OF PURCHASED ASSETS

1.1    Purchased Assets . Subject to the terms and conditions of this Agreement
and in reliance upon the representations, warranties, covenants and agreements
of the Company contained herein, at the Closing, the Company shall sell, convey,
transfer, assign and deliver to Acquirer, and the Company shall cause Acquirer
to purchase and acquire from the Company, free and clear of all Liens (other
than those Liens included in the Assumed Liabilities), all of the Company's
right, title and interest in and to all of the following assets which the
Company owns or in which the Company has any right, title or interest, other
than those assets specified as Excluded Assets (collectively, the "Purchased
Assets"):

except for the Company Intellectual Property listed in Sections 1.2(b) and
1.2(e)(A) of the Disclosure Schedule, all Company Intellectual Property owned or
used in connection with the conduct of the Business, as follows:

all Company Registered Intellectual Property listed in Section 2.9(a) of the
Disclosure Schedule (including Company Registered Patents related to the
Business set forth in Section 1.1(a)(i) of the Disclosure Schedule;

the right to license the Company Registered Patents set forth in Section
1.1(a)(ii) of the Disclosure Schedule in accordance with the terms of the
Cross-License;

1

--------------------------------------------------------------------------------





all trade secrets, confidential information, inventions, discoveries, know-how,
formulae, practices, processes, procedures, ideas, specifications, engineering
data, software, firmware, programs and source disks, source codes, in-house
customizations and enhancements made to third party software programs (e.g.,
database programming, macros and customized reports), designs, masks and mask
works, composition services, research records, records of invention, test
information, market surveys and marketing know-how and all media carrying any of
the aforesaid owned, used, held for use, held in the name of, the Company or its
Affiliates necessary to operate the Business, as well as the right to sue and
recover damages for any past, present or future infringements,
misappropriations, violations or breaches of the foregoing; and

other than with respect to Excluded Liabilities, all claims (including claims
for past infringement or misappropriation of Company Intellectual Property) and
causes of action of the Company against other Persons (regardless of whether or
not such claims and causes of action have been asserted by the Company) arising
in connection with the conduct of the Business, and all rights of indemnity,
warranty rights, rights of contribution, rights to refunds, rights of
reimbursement and other rights of recovery possessed by the Company (regardless
of whether such rights are currently exercisable) which have arisen in
connection with the conduct of the Business;

other than with respect to Excluded Liabilities, all rights to sue for or assert
claims against and remedies against past, present or future infringements of any
or all of the Company Intellectual Property owned or used exclusively in
connection with the conduct of the Business and rights of priority and
protection of interests therein and to retain any and all amounts therefrom;

the following Assets and Properties of the Company owned or used exclusively in
connection with the conduct of the Business:

all inventories and work-in-progress of the Company owned or exclusively used in
the conduct of the Business including, but not limited to, those inventories and
works-in-progress set forth in Section 1.1(c)(i) of the Disclosure Schedule;

all equipment, materials, prototypes, tools, supplies, vehicles, furniture,
fixtures, improvements and other tangible assets of the Company owned or used
exclusively in connection with the conduct of the Business including, but not
limited to, the tangible assets set forth in Section 1.1(c)(ii) of the
Disclosure Schedule;

the domain names of the Company set forth in Section 1.1(c)(iii) of the
Disclosure Schedule;



subject to Section 1.5 hereof, all licenses and other contracts, including
without limitation all intellectual property licensed from third parties that
has been incorporated into the Company Products, and/or otherwise necessary or
otherwise used to conduct the Business as set forth in Section 1.1(c)(iv) of the
Disclosure Schedule;

2

--------------------------------------------------------------------------------



subject to Section 1.5 hereof, all right, title and interest in the Assigned
Contracts; and

all Governmental or Regulatory Authorizations held by the Company which are used
or useful exclusively in connection with the conduct of the Business.

all proceeds received or receivable by the Company or its Affiliates under
insurance policies as a result of damage to or the destruction of any Purchased
Asset that occurs during the period between the date hereof and the Closing (but
excluding any proceeds due under business interruption insurance) to the extent
the Company has not used such proceeds to repair or replace such damaged or
destroyed Purchased Assets;

except as set forth in Section 1.1(e) of the Disclosure Schedule, all rights,
causes of action, claims and credits, including any such rights, claims, causes
of actions and credits arising in bankruptcy or under insurance policies
(whether or not such insurance policies are Excluded Assets) and all guarantees,
warranties, offsets, indemnities and all other similar rights and claims in
favor of the Company or any of its Affiliates, to the extent exclusively
relating to any Assumed Liability;

except as set forth in Section 1.1(f) of the Disclosure Schedule, invoice
register from January 1, 2007 through the Closing Date, warranty records from
January 1, 2007 through the Closing Date, personnel records of the Transferred
Employees (except to the extent prohibited by Law), customer master record files
(e.g. bill-to and ship-to records), current inventory records, product
specifications, drawings, engineering specifications, maintenance records,
operating and production records, cost and pricing information, catalogs,
quality control records, blueprints, customers' and suppliers' lists, billing
records, sales and promotional literature and manuals (including all electronic
files and back-up copies thereof) (in all cases, in any form or medium) that are
owned, held for use or used by the Company or its Subsidiaries in connection
with or relating to the conduct of the Business or that relate to any Purchased
Asset or Assumed Liability (the "Assigned Records"); provided, however, that,
subject to Section 5.2 hereof, the Company shall be entitled to retain copies of
the Assigned Records;

any source code repository containing source code used in the conduct of the
Business; and

All goodwill incident to the items listed in Sections 1.1(a) through 1.1(g),
inclusive, above.

1.2    Excluded Assets . The Company shall retain, and Acquirer shall not
purchase, any of the following (collectively, the "Excluded Assets"):

assets, properties, rights or interests of the Company which are not owned or
used exclusively in connection with the conduct of the Business;

3

--------------------------------------------------------------------------------



the tangible assets and Company Intellectual Property, which are used in the
conduct of the Business, as set forth in Section 1.2(b) of the Disclosure
Schedule;

cash and accounts receivable earned or accrued with respect to the conduct of
the Business prior to the Closing Date;

all rights of the Company and its Subsidiaries under this Agreement and any
other agreements and instruments executed and delivered in connection with this
Agreement; and

all Company Intellectual Property set forth in Section 1.2(e) of the Disclosure
Schedule ("Shared Intellectual Property Rights"), which Shared Intellectual
Property Rights are licensed by the Company to Acquirer pursuant to Section 5.10
hereof and the License Agreement.

1.3    Assumed Liabilities . In connection with the purchase of the Purchased
Assets, Acquirer shall assume and become responsible only for the Liabilities
set forth below, in each case other than the Excluded Liabilities (collectively,
the "Assumed Liabilities"):

all of the Liabilities and obligations of the Company and its Subsidiaries in
and to the following Contracts and contractual rights, subject to the provisions
of Section 1.5 hereof (the "Assigned Contracts"):

(A) all leases, subleases and licenses of real property and all rights
thereunder related exclusively to the conduct or operation of the Business, as
set forth in Section 1.3(a)(i)(A) of the Disclosure Schedule, and all leasehold
improvements and trade fixtures located on the Leased Real Property (as defined
in Section 2.7 hereof) on the Closing Date and (B) all leases of personal
property related exclusively to the conduct or operation of the Business, as set
forth in Section 1.3(a)(i)(B) of the Disclosure Schedule;

all sales orders and other Contracts for the provision of goods or services to
customers arising exclusively from the operation or conduct of the Business, as
set forth in Section 1.3(a)(ii) of the Disclosure Schedule;

all purchase orders and other Contracts for the purchase of goods or services
related exclusively to the conduct or operation of the Business, as set forth in
Section 1.3(a)(iii) of the Disclosure Schedule;

all licenses and other contracts, including without limitation all intellectual
property licensed from third parties that has been incorporated into the Company
Products, and/or otherwise necessary or otherwise used to conduct the Business
as set forth in Section 1.3(a)(iv) of the Disclosure Schedule;

all Contracts for the sale or assignment to the Company or any of its Affiliates
of Company Intellectual Property, including Contracts set forth in Section
1.3(a)(v) of the Disclosure Schedule;

4

--------------------------------------------------------------------------------





all other Contracts set forth in Section 1.3(a)(vi) of the Disclosure Schedule;

the Contracts entered into by the Company between the date hereof and the
Closing Date in the usual, regular and ordinary course of business consistent
with the Company's past practices or that Acquirer otherwise agrees to assume as
of the Closing, in compliance with Section 4.1 hereof to the extent related
exclusively to the conduct or operation of the Business;

the non-disclosure, confidentiality and similar obligations owed to or by the
Company or its Subsidiaries related exclusively to the Business, as set forth in
Section 1.3(a)(viii) of the Disclosure Schedule; and

that portion of each Shared Contract to the extent pertaining to the conduct of
the operations of the Business after Closing, as set forth in Section 1.3(a)(ix)
of the Disclosure Schedule.

all of the Liabilities arising from the operation and conduct of the Business,
as follows:

all Liabilities and obligations relating to or arising from the conduct of the
Business on or after the Closing Date including, but not limited to, employee
severance, employee benefits or compensation arrangements for the Transferred
Employees;

all Liabilities and obligations to support or repair any products and services
sold by the Business prior to the Closing Date, including without limitation,
warranty obligations set forth in Section 1.3(b)(ii) of the Disclosure Schedule,
arising out of the conduct of the Business;

all Liabilities and obligations other than Excluded Liabilities in respect of
any Legal Proceedings arising out of or relating, directly or indirectly, to the
Company Intellectual Property or the ownership, sale, or licensing of any of the
Company Intellectual Property;

all Liabilities and obligations in respect of any Legal Proceedings asserted or
filed after the Closing Date and arising out of or relating, directly or
indirectly, to the conduct of the Business after the Closing Date;

all Liabilities and obligations of the Business with respect to accounts payable
as set forth in Section 1.3(b)(v) of the Disclosure Schedule or committed to be
purchased by the Company in the ordinary course of business between the date of
this Agreement and the Closing Date that Acquirer otherwise agrees to assume as
of the Closing; and

all other Liabilities and obligations for products and services as set forth in
Section 1.3(b)(vi) of the Disclosure Schedule, or committed to be purchased by
the Company in the ordinary course of business between the date of this
Agreement and the Closing Date that Acquirer otherwise agrees to assume as of
the Closing.

5

--------------------------------------------------------------------------------



1.4    Excluded Liabilities . Except for the Assumed Liabilities, Acquirer is
not assuming any liability or obligation of the Company, whether known or
unknown, fixed or contingent, and regardless of when such liabilities may arise
or may have arisen or when asserted. Specifically, the Company shall retain, and
Acquirer shall neither assume nor become responsible for, and the Assumed
Liabilities shall not include, any of the following (collectively, the "Excluded
Liabilities"):

any Liabilities or obligations relating to or arising in connection with any
Excluded Asset;

(i) any Liability of the Company for Taxes (with respect to operation of the
Business or otherwise), (ii) except as provided in Section 1.9 hereof, any
Liability of the Company for income, transfer, sales, use, and other Taxes
arising in connection with the consummation of the transactions contemplated
hereby (including any income Taxes arising because the Company is transferring
the Purchased Assets), (iii) any Liability of the Company for the unpaid Taxes
of any Person under Income Tax Regulations section 1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract or otherwise;

any Liabilities of the Company to indemnify any Person by reason of the fact
that such Person was a director, officer, employee or agent of the Company
(whether or not in connection with the conduct of the Business);

any Liabilities of the Company for costs and expenses incurred in connection
with this Agreement;

any Liabilities or obligation of the Company under this Agreement;

any Liabilities or obligations relating to any Company Plan, employee severance,
employee benefits (including employer taxes or tax withholding from employees)
or compensation arrangements relating to or arising out of the conduct of the
Business prior to and including the Closing Date, with respect to any employee
or former employee of the Business; and

any Liabilities or obligations arising from Legal Proceedings arising from the
conduct of the Business prior to and including the Closing Date.

1.5    Assignment; Shared Contracts

Notwithstanding Section 1.3(a) above, the Company shall assign its rights under
the Assigned Contracts only to the extent that such rights are assignable under
the Assigned Contracts and the Law, and no action hereunder shall constitute an
assignment thereof, except to such extent. To the extent the consent of any
Person or Governmental or Regulatory Entity to such assignment, or notice to any
Person or Governmental or Regulatory Entity of such assignment, is required to
effect the assignment of any Assigned Contract pursuant to the terms of such
Assigned Contract or Law, no assignment or attempted assignment will be deemed
to have been effected by the provisions of this Agreement without such consent
or notice. To the extent that the Law permits such an assignment and the consent
of or notice to any Person or

6

--------------------------------------------------------------------------------



Governmental or Regulatory Entity is required in connection therewith, the
Company shall deliver to the applicable Person or Governmental or Regulatory
Entity the required notice in accordance with the terms and conditions of the
applicable Assigned Contract, and shall use its commercially reasonable efforts
(which shall not require any payment of money or other consideration) to obtain
all such consents prior to the Closing Date; provided, however, that (a) if the
Company is unable to obtain any such consent prior to the Closing Date, and (b)
Acquirer has not made consent to assignment a condition of the Closing pursuant
to the terms of Section 7.3(d), below, or otherwise waived Company's obtaining
such consents, then the Company's obligation under this Section 1.5(a) to use
such commercially reasonable efforts to obtain such consent shall nevertheless
remain in full force and effect after the Closing Date. To the extent that,
notwithstanding the Company's use of such commercially reasonable efforts, any
such consent is not obtained or that the Law does not permit the Company or its
Subsidiaries to assign any Assigned Contract that would otherwise constitute a
Purchased Asset, and to the extent Acquirer has waived its right under Section
7.3(d), below, to require Company to obtain such consent, such Assigned Contract
shall be deemed not to constitute a Purchased Asset for purposes of this
Agreement and the Company shall use its commercially reasonable efforts to
(i) provide to Acquirer, at the written request of Acquirer, the benefits of any
such Assigned Contract, and (ii) enforce and perform, at the request and, if the
Company provides such benefits to Acquirer, at the expense of and for the
account of Acquirer, any rights or obligations of the Company or its
Subsidiaries arising from any such Assigned Contract against or in respect of
any third party, including the right to elect to terminate any Assigned Contract
in accordance with the terms thereof upon the request of Acquirer, or otherwise
enter into with Acquirer such other arrangements sufficient to provide
equivalent benefits and burdens to Acquirer. Nothing in this Section 1.5(a) is
intended to modify or affect the condition set forth in Section 7.3(d) hereof.

Prior to the Closing, the Company and Acquirer shall use their commercially
reasonable efforts to work together in an effort to (i) divide, modify or
replicate (in whole or in part) the respective rights and obligations under and
in respect of the Shared Contracts and (ii) if possible, novate the respective
rights and obligations under and in respect of the Shared Contracts such that,
effective as of the Closing, (A) Acquirer is the beneficiary of the post-Closing
rights and, to the extent contemplated in Section 1.3 above (but subject to
Section 1.5(a) above), is responsible for the post-Closing obligations related
to that portion of the Shared Contract included in the Assigned Contracts (the
"Business Portion") (so that, subsequent to the Closing, the Company shall have
no post-Closing rights or, subject to Section 1.4, post-Closing obligations with
respect to the Business Portion of the Shared Contract) and (B) the Company is
the beneficiary of the rights and is responsible for the obligations related to
each Shared Contract other than the Business Portion (the "Non-Business
Portion") (so that, subsequent to the Closing, Acquirer shall have no rights or
obligations with respect to each Non-Business Portion of the Shared Contract).
If the parties are not able to enter into an arrangement to formally divide,
modify or replicate one or more of the Shared Contracts prior to the Closing as
contemplated by the previous sentence, then the Company and Acquirer shall use
their commercially reasonable efforts to work together in an effort to divide,
modify or replicate (in whole or in part) the respective rights and obligations
under and in respect of the Shared Contracts as necessary to meet the intent of
this paragraph (b). Nothing in this Section 1.5(a) is intended to modify or
affect the condition set forth in Section 7.3(d) hereof.

7

--------------------------------------------------------------------------------



1.6    Prorations

The amount of any fees, royalties, rents or other charges which in any case are
payable periodically by the Company with respect to any of the Assigned
Contracts that constitute Purchased Assets hereunder or with respect to which
the Company receives the benefits thereof in accordance with Section 1.5(a) will
be prorated as of the Closing Date, with the Company liable to the extent such
items relate to any time period up to and including the Closing Date and
Acquirer liable to the extent such items relate to periods subsequent to the
Closing Date. The Company agrees to furnish Acquirer with such documents and
other records as Acquirer reasonably requests in writing in order to confirm all
adjustment and proration calculations made pursuant to this Section 1.6. Final
payments with respect to prorations contemplated by this Section 1.6 that are
not ascertainable on or before the Closing Date shall be settled between the
parties as soon as practicable after such prorations are ascertainable.

1.7    Purchase Price; Payment of Purchase Price

Total Consideration. The aggregate consideration for the Purchased Assets and
the Business related thereto shall be a cash payment of twelve million dollars
($12,000,000) (the "Purchase Price").

The Purchase Price, less the Escrow Amount, shall be paid by Acquirer to the
Company at the Closing, and such payment shall be made via wire transfer of
immediately available funds from Acquirer to an account specified by the Company
no less than one (1) Business Day prior to the Closing.

1.8    Closing The consummation of the purchase and sale of the Purchased Assets
in accordance with this Agreement (the "Closing") shall take place at 10:00
a.m., California time, at the offices of Pillsbury Winthrop Shaw Pittman LLP,
2475 Hanover Street, Palo Alto, CA 94304, on the third (3rd) Business Day after
all of the conditions precedent to Closing hereunder shall have been satisfied
or waived, or at such other date, time and place as the Company and Acquirer
shall mutually agree upon. The date of the Closing shall be referred to as the
"Closing Date." The Company and Acquirer hereby agree to deliver at the Closing
such documents, certificates of officers and other instruments as are set forth
in hereof and as may reasonably be required to effect the transfer by the
Company of the Purchased Assets pursuant to and as contemplated by this
Agreement and to consummate the Acquisition. All events which shall occur at the
Closing shall be deemed to occur simultaneously.

1.9    Transfer Taxes Acquirer shall be responsible for the payment of any
transfer taxes arising out of or in connection with the Acquisition; provided
that the Company shall remain responsible for any other Taxes (including any
Taxes based on income, sales Taxes, use Taxes or VAT) incurred by it from the
conduct of the Business prior to the Closing Date and the Acquisition.

1.10    Tax Treatment Effective as of the Closing, Acquirer and the Company
recognize their mutual obligations pursuant to Section 1060 of the Code to
timely file IRS Form 8594 with each of their respective federal income Tax
returns. Acquirer and the Company further agree to cooperate with each other in
the preparation of such form for timely filing with each of their respective
federal income Tax returns and to complete the final allocation of the purchase
price within ninety (90) days of the Closing Date. Each of Acquirer and the
Company further agrees

8

--------------------------------------------------------------------------------



to file all of its other Tax returns in a manner consistent with such allocation
and not to make any allocation or take any Tax position that is contrary to such
allocation, unless required to do so by applicable law and after prior written
notice thereof to the other party. Acquirer and the Company further agree to
consult with each other with respect to all issues related to such allocation in
connection with any Tax audits, controversies or litigation.

1.11    Taking of Necessary Action; Further Action If, at any time after the
Closing Date, any such further action is necessary or desirable to carry out the
purposes of this Agreement or to vest Acquirer after the Closing Date with full
right, title and possession to all Purchased Assets, the parties hereto shall
use their best efforts to take such action.

1.12    Delivery of Purchased Assets.

On the Closing Date, in the manner and form, and to the locations, reasonably
specified by Acquirer and to the extent not already delivered to Acquirer under
Article 2, Company shall deliver to Acquirer all of the Purchased Assets,
including, with respect to Company Products, all copies of such in its
possession.

To the extent that Acquirer cannot be granted possession by Company in respect
of certain Purchased Assets as of the Closing Date, the transfer of possession
will be substituted by an agreement that those assets shall be held by Company
for and on behalf of Acquirer until such time as Acquirer is granted possession
thereof. During that period, Company shall bear all risk of loss with respect to
those Purchased Assets.

Notwithstanding the above, each of Acquirer and the Company shall cause their
respective subsidiaries organized under the laws of India to enter into an asset
purchase agreement in substantially the form of Exhibit N (the "India Asset
Purchase Agreement"), with respect to the transfer of the tangible assets
located in India as set forth in the India Asset Purchase Agreement.

To the maximum extent practicable, all Purchased Assets to be delivered
hereunder will be delivered by electronic means in a manner reasonably specified
by Acquirer.

Article 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Subject to the exceptions set forth in the Disclosure Schedule (each of which
exceptions, shall indicate the section and, if applicable, the Subsection of
this Article 2 to which it relates, provided, however, if it is readily apparent
from a reading of the disclosure that such disclosure is applicable to such
other sections and subsections of this Agreement, then such reference shall be
deemed to apply to such other sections and subsections contained in this
Agreement), delivered herewith and dated as of the date hereof, the Company
hereby represents and warrants to Acquirer as follows:

2.1    Organization and Qualification The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, and has full corporate power and authority to
(i) conduct the Business, (ii) to own, use, license and

9

--------------------------------------------------------------------------------



lease the Assets and Properties owned or used in connection with the conduct of
the Business, and (iii) to perform its obligations under all Contracts relating
to the Business to which it is a party. The Company is duly qualified, licensed
or admitted to do business and is in good standing as a foreign corporation in
each jurisdiction in which the ownership, use, licensing or leasing of the
Assets and Properties owned or used in connection with the conduct of the
Business makes such qualification, licensing or admission necessary. No
Subsidiary of the Company has any ownership, leasehold or other interest in any
of the Purchased Assets.

2.2    Authority Relative to this Agreement The Company has full corporate power
and authority to execute and deliver this Agreement and the other agreements
which are attached (or forms of which are attached) as exhibits hereto (the
"Ancillary Agreements") to which the Company is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Company's board of directors has
unanimously approved this Agreement and declared its advisability. The execution
and delivery by the Company of this Agreement and the Ancillary Agreements to
which the Company is a party and the consummation by the Company of the
transactions contemplated hereby and thereby, and the performance by the Company
of its obligations hereunder and thereunder, have been duly and validly
authorized by all necessary action by the board of directors of the Company, and
no other action on the part of the board of directors of the Company or by any
officer, director or equity holder is required to authorize the execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
the Company is a party and the consummation by the Company of the transactions
contemplated hereby and thereby. This Agreement and the Ancillary Agreements to
which the Company is a party have been or will be, as applicable, duly and
validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery hereof (and, in the case of the Ancillary
Agreements to which Acquirer is a party, thereof) by Acquirer, each constitutes
or will constitute, as applicable, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar Laws relating
to the enforcement of creditors' rights generally and by general principles of
equity.

2.3    Financial Statements of the Business

The unaudited profit and loss statements of the Company relating to the conduct
of the Business, for the 12 month period ended December 31, 2007 ((the "Business
Financials") present fairly and accurately, in all material respects, the
operating results of the Company and its Subsidiaries with respect to the
conduct of the Business as of the date and during the periods indicated therein.

2.4    Organizational Documents The Company has prior to the execution of this
Agreement made available to Acquirer true and complete copies of its Certificate
of Incorporation and Bylaws, both as amended through the date hereof.

2.5    No Undisclosed Liabilities Except as disclosed in Section 2.5 of the
Disclosure Schedule, to the Company's Knowledge, there are no Liabilities
relating to the conduct of the Business or affecting the Assets and Properties
owned or used in connection with the conduct of

10

--------------------------------------------------------------------------------



the Business, other than Liabilities incurred in the ordinary course of business
consistent with past practice since December 31, 2007 and in accordance with the
provisions of this Agreement which, individually and in the aggregate, are not
material (financial or otherwise) to the Business.

2.6    Absence of Changes.

Except as set forth in Section 2.6 of the Disclosure Schedule, since December
31, 2007:

to the Company's Knowledge, there has not been any Material Adverse Change, and
no event has occurred that will, or could reasonably be expected to, have a
Material Adverse Effect on the Business;

there has not been any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets (whether or not covered by
insurance) owned or used in the conduct of the Business;

neither the Company nor a Subsidiary has (A) entered into or permitted any of
its material assets owned or used by it in connection with the conduct of the
Business to become bound by any Contract or (B) amended or prematurely
terminated, or waived any material right or remedy under, any Contract
applicable to the Business;

neither the Company nor a Subsidiary has (A) acquired, leased or licensed any
right or other asset of the Business from any other Person, (B) sold or
otherwise disposed of, or leased or licensed, any right or other asset of the
Business to any other Person, or (C) with respect to the Business, waived or
relinquished any right, except for immaterial rights or other immaterial assets
acquired, leased, licensed or disposed of in the ordinary course of business and
consistent with the Company's past practices;

neither the Company nor a Subsidiary has written off as uncollectible, or
established any extraordinary reserve with respect to, any account receivable or
other indebtedness of the Business, except in the ordinary course of business;

neither the Company nor a Subsidiary has made any pledge of any of the assets
owned or used in connection with the conduct of the Business or otherwise
permitted any of such assets to become subject to any Liens, except for pledges
of immaterial assets made in the ordinary course of business and consistent with
the Company's or such Subsidiary's past practices;

neither the Company nor a Subsidiary has incurred or guaranteed any indebtedness
for borrowed money in connection with the conduct of the Business;

neither the Company nor a Subsidiary has in connection with the conduct of the
Business (A) paid any bonus or made any profit sharing or similar payment to, or
increased the amount of the wages, salary, commissions, fringe benefits or other
compensation or remuneration payable to, any of its employees or consultants, or
(B) hired any new employee or consultant;

11

--------------------------------------------------------------------------------





the Company has not changed any of its methods of accounting or accounting
practices relating to the Business in any respect;

neither the Company nor a Subsidiary has made any Tax election with respect to
the Assets or Properties of the Business;

neither the Company nor a Subsidiary has commenced or settled any Legal
Proceeding, or received any written notice, whether written or otherwise, that
any Person was commencing or threatening to commence a Legal Proceeding
involving the Business;

there has not occurred, in connection with the conduct of the Business, any
increase in or modification of the compensation or benefits payable or to become
payable by the Company to any of its employees or consultants (other than
increases in the base salaries of employees who are not officers in an amount
that does not exceed 10% of such base salaries) or any new loans or extension of
existing loans to any such Persons (other than routine expense advances to
employees of the Company consistent with past practice), and the Company has
not, in connection with the conduct of the Business, entered into any Contract
to grant or provide (nor has granted any) severance or other similar benefits to
any such Persons; and

neither the Company nor a Subsidiary has agreed or committed to take any of the
actions referred to in clauses "(iii)" through "(xii)" above.

2.7    Real Property.

The Purchased Assets do not include any real property owned by the Company.

Section 2.7(b) of the Disclosure Schedule sets forth a list of all real property
currently leased, licensed or subleased by the Company or any of its
Subsidiaries or otherwise used or occupied by the Company or any of its
Subsidiaries in connection with the conduct of the Business and that will be
transferred to Acquirer under the terms of this Agreement (the "Leased Real
Property"). All documents related to such lease, license, sublease, use or
occupation (the "Lease Documents") are in full force and effect, are valid and
effective in accordance with their respective terms, and there is not, under any
of the Lease Documents, any material existing breach, default or event of
default (or event which with notice or lapse of time, or both, would constitute
a default) by the Company or its Subsidiaries or, to the Company's Knowledge,
any third party under any of the Lease Documents, in each case subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting the rights and remedies of creditors generally and to
general principles of equity. Except as set forth in Section 2.7(b) of the
Disclosure Schedule, (i) no parties other than the Company or any of its
Subsidiaries have a right to occupy any material Leased Real Property, (ii) the
Leased Real Property is used only for the operation of the Business, (iii) the
Leased Real Property and the physical assets of the Company and the Subsidiaries
are, in all material respects, in good condition and repair and regularly
maintained in accordance with standard industry practice and (iv) the Leased
Real Property is in compliance, in all material respects, with all applicable
Laws.

12

--------------------------------------------------------------------------------



The Company has made available to Acquirer true, correct and complete copies of
all Lease Documents for Leased Real Property that will be transferred to
Acquirer under the terms of this Agreement.

2.8    Valid Title The Company and each of its Subsidiaries have good,
marketable and valid title to, or, in the case of leased Assets and Properties
used or owned in connection with the conduct of the Business, valid leasehold
interests in, all of their material tangible Assets and Properties used or owned
in connection with the conduct of the Business, real, personal and mixed,
reflected in the latest Business Financials, free and clear of any Liens except
(a) with respect to Liens securing obligations reflected in the Disclosure
Schedule, (b) (i) statutory liens for Taxes or other payments that are not yet
due and payable; (ii) statutory liens to secure obligations to landlords,
lessors or renters under leases or rental agreements; (iii) deposits or pledges
made in connection with, or to secure payment of, workers' compensation,
unemployment insurance or similar programs mandated by the Law; (iv) statutory
liens in favor of carriers, warehousemen, mechanics and materialmen, to secure
claims for labor, materials or supplies and other like liens; and (v) statutory
purchase money liens and (c) such imperfections of title and Liens, if any,
which do not materially impair the continued use of the properties or assets
subject thereto or affected thereby, or otherwise materially impair business
operations at such properties.

2.9    Intellectual Property.

Section 2.9(a) of the Disclosure Schedule is a true and correct list of (i) all
Company Registered Intellectual Property and Company Registered Patents
(including all trademarks and service marks that the Company has owned or used
with the intent of creating or benefiting from any common law rights relating to
such marks), (ii) the jurisdiction in which such item of Company Registered
Intellectual Property and Company Registered Patents has been registered or
filed and the applicable registration or serial number; (iii) any other Person
that has an ownership interest in such item of Company Registered Intellectual
Property and Company Registered Patents and the nature of such ownership
interest; and (iv) any proceedings or actions pending as of the date hereof
before any Governmental or Regulatory Authority (including the PTO or equivalent
authority anywhere in the world) related to any of the Company Registered
Intellectual Property and Company Registered Patents.

Section 2.9(b) of the Disclosure Schedule is a true and correct list of each
proprietary product developed, manufactured, marketed, or sold in or as a part
of the Business as currently conducted and any product currently under
development by the Company in connection with the conduct of the Business
("Company Product").

The Company has all requisite right, title and interest in, or valid and
enforceable rights under Contracts or Licenses to use, all Company Intellectual
Property necessary to the conduct of the Business as conducted and as will be
conducted through the Closing Date.

Except as set forth in Section 2.9(c)(i) of the Disclosure Schedule, each item
of Company Intellectual Property, including all Company Registered Intellectual
Property and Company Registered Patents listed in Section 2.9(a) of the
Disclosure

13

--------------------------------------------------------------------------------



Schedule, is owned exclusively by the Company (excluding Intellectual Property
licensed to the Company under any License disclosed under Section 2.9(g) of the
Disclosure Schedule) and is free and clear of any Liens. Without limiting the
generality of the foregoing, the Company owns exclusively all trademarks,
service marks and trade names used by the Company in connection with the
operation or conduct of the Business; provided, however, that the Company may
use trademarks, service marks and trade names of third parties which are
licensed to the Company, as disclosed under Section 2.9(g) of the Disclosure
Schedule, or are in the public domain.

Without limiting the generality of the foregoing, the Company owns exclusively,
and has good title to, each copyrighted work that is a Company Product and each
other work of authorship that the Company otherwise purports to own or is used
by the Company in connection with the operation or conduct of the Business as
currently conducted or provision of services by the Company with respect to the
Business, other than works disclosed under Section 2.9(g) of the Disclosure
Schedule.

To the extent that any Company Intellectual Property has been developed or
created by any Person other than the Company, the Company has a written
agreement with such Person with respect thereto and the Company has either (i)
obtained ownership of, and is the exclusive owner of, all such Intellectual
Property by operation of law or by valid assignment of any such rights or (ii)
has obtained a License under or to such Intellectual Property sufficient to
operate the Business, and as disclosed under Section 2.9(g) of the Disclosure
Schedule.

Reserved.

Except as set forth in Section 2.9(f) of the Disclosure Schedule, the Company
Intellectual Property constitutes all the Intellectual Property owned or used in
and/or necessary to the conduct of the Business, including the design,
development, distribution, marketing, manufacture, use, import, license, and
sale of the Company Products (excluding products that are on the roadmap of the
Business).

Section 2.9(g)(i) of the Disclosure Schedule is a true and correct list of all
Contracts (including all inbound Licenses) to which the Company is a party that
grant the Company any rights or licenses to Intellectual Property of any Person
which are used or owned in connection with the conduct of the Business, other
than standard Licenses for off-the-shelf, shrink-wrap software or Open Source
Code that is commercially available on reasonable terms to any Person for a
license fee. Section 2.9(g)(ii) of the Disclosure Schedule is a true and correct
list of all Contracts (including outbound licenses) to which the Company is a
party and that grant to any third party any rights or licenses to Company
Intellectual Property. Except as set forth in Section 2.9(g) of the Disclosure
Schedule, the Company is not in breach of, nor has it failed to perform under
any of the foregoing Contracts and Licenses and, to the Company's Knowledge, no
other party to such Contracts and Licenses is in material breach of or has
materially failed to perform thereunder. Except as set forth in Section 2.9(g)
of the Disclosure Schedule, the Company is not obligated to compensate any other
Person (including any current or former employee of the Company) in connection
with the use of any Intellectual Property (including any Company Intellectual
Property) in the conduct of the Business.

14

--------------------------------------------------------------------------------



Section 2.9(h) of the Disclosure Schedule lists all Contracts, Licenses and
agreements between the Company and any other Person used in connection with the
conduct of the Business, wherein or whereby the Company has agreed to, or
assumed, any obligation or duty to warrant, indemnify, reimburse, hold harmless,
guaranty or otherwise assume or incur any obligation or Liability or provide a
right of rescission with respect to the infringement or misappropriation by the
Company or such other Person of the Intellectual Property of any Person other
than the Company. Except as set forth in Section 2.9(h) of the Disclosure
Schedule, the Company is not in breach of, nor has it failed to perform under
any of the foregoing Contracts, Licenses and agreements and, to the Company's
Knowledge, no other party to such Contracts, Licenses and agreements is in
breach of or has failed to perform thereunder.

Except as set forth in Section 2.9(i) of the Disclosure Schedule, the operation
of the Business as currently conducted, including the Company's design,
development, use, import, manufacture and sale of the Company Products
(including products, technology or services currently under development), does
not, to the Company's Knowledge, (A) infringe, violate or misappropriate the
Intellectual Property of any Person, (B) violate any term or provision of any
License or Contract concerning such Intellectual Property or (C) constitute
unfair competition or an unfair trade practice under any Law, and the Company
has not received written or, to the Company's Knowledge, oral, notice from any
Person claiming that such operation or any act or Company Product (including
products, technology or services currently under development) infringes,
violates or misappropriates the Intellectual Property of any Person or
constitutes unfair competition or trade practices under any Law, including
notice of third party patent or other Intellectual Property rights from a
potential licensor of such rights, nor is the Company aware of any basis for any
such claim.

Each item of Company Registered Intellectual Property and Company Registered
Patents that is not an application is valid and subsisting, and all necessary
registration, maintenance, renewal fees, annuity fees and taxes in connection
with each item of Company Registered Intellectual Property and Company
Registered Patents that is not an application has been paid and all necessary
documents and certificates in connection with such Company Registered
Intellectual Property and Company Registered Patents have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions where the Company has filed documents for such purpose,
as the case may be, for the purposes of maintaining such Registered Intellectual
Property. In each case in which the Company has acquired ownership of any
Company Intellectual Property rights owned or used in connection with the
conduct of the Business from any Person, the Company has obtained a valid and
enforceable assignment sufficient to irrevocably transfer all rights in such
Intellectual Property (including the right to seek past and future damages with
respect to such Intellectual Property) to the Company and, to the maximum extent
provided for by and required to protect the Company's ownership rights in and to
such Intellectual Property in accordance with applicable Laws, the Company has
recorded each such assignment of Registered Intellectual Property with the
relevant Governmental or Regulatory Authority, including the PTO, the U.S.
Copyright Office, or their respective equivalents in any foreign jurisdiction
where the Company has filed documents for such purpose, as the case may be. The
Company further represents and warrants: (i) the Intellectual Property owned by
the Company and used in connection with or is necessary for the conduct of the
Business (in the

15

--------------------------------------------------------------------------------



case of Company Registered Intellectual Property and Company Registered Patents)
has not expired or been cancelled or abandoned; and (ii) all necessary
prosecution, registration, maintenance and renewal fees due on or before the
Closing Date have been made, and all documents, recordations and certificates,
required as of the Closing Date for the purposes of maintaining such Company
Registered Intellectual Property and Company Registered Patents have been filed.
Without limiting the foregoing, to the Company's Knowledge, no information,
materials, facts, or circumstances exists, including any information or fact
that would constitute prior art, that would render any of the Company Registered
Intellectual Property and Company Registered Patents invalid or unenforceable,
or would adversely effect any pending application for any Company Registered
Intellectual Property and Company Registered Patents.

Except as set forth in Section 2.9(k) of the Disclosure Schedule, there are no
Contracts or Licenses between the Company and any other Person with respect to
Company Intellectual Property under which there is any pending or, to the
Company's Knowledge, threatened dispute, including any dispute regarding the
scope of the Intellectual Property rights granted in such Contract or License,
or performance under such Contract or License, including with respect to any
payments to be made or received by the Company thereunder.

Neither the Company nor any of its Subsidiary has asserted or threatened in
writing or orally any claim against any Person alleging any infringement,
misappropriation or violation of any Company Intellectual Property owned by the
Company.

The Company has taken all commercially reasonable steps to protect the Company's
rights in confidential information and trade secrets of the Company, owned or
used in connection with the conduct of the Business, or provided by any other
Person to the Company subject to a duty of confidentiality. Without limiting the
generality of the foregoing, the Company and its Subsidiaries have, and enforce,
a policy requiring each employee, consultant and independent contractor
providing services in connection with the conduct of the Business, to execute
proprietary information, confidentiality and invention and copyright assignment
agreements and all such current and former employees, consultants and
independent contractors of the Company and its Subsidiaries, except as set forth
in Section 2.9(m) of the Disclosure Schedule, have executed such an agreement
and copies of all such agreements have been provided to Acquirer or made
available to Acquirer for review.

No Company Intellectual Property owned by the Company or any Company Product, is
subject to any Order, Action or Proceeding or "march in" rights that restricts,
or that is reasonably expected to restrict in any manner, the use, transfer or
licensing of any Company Intellectual Property by the Company or that may affect
the validity, use or enforceability of such Company Intellectual Property.

Neither this Agreement nor any transactions contemplated by this Agreement,
including the assignment of the Assigned Contracts to the Acquirer, will result
in the granting of any rights or licenses with respect to the Intellectual
Property of Acquirer or the Company after the Closing Date, to any Person (other
than Acquirer) pursuant to any Contract to which the Company is a party or by
which any of the Assets and Properties owned or used in connection with the
conduct of the Business are bound. Neither this Agreement nor any

16

--------------------------------------------------------------------------------



transaction contemplated by this Agreement, including the assignment of the
Assigned Contracts to the Acquirer, will result in the loss of any ownership or
License rights of Acquirer from and after the Closing Date in any of the Company
Intellectual Property or require or obligate Acquirer after the Closing Date (i)
to grant to any third party any rights or licenses (or increase or alter the
scope of any rights or licenses) with respect to any Company Intellectual
Property; or (ii) to pay any royalties or other amounts.

Section 2.9(p) of the Disclosure Schedule sets forth a list of all Open Source
Code incorporated into any product of the Business. The Company has all rights
necessary to the use of such Open Source Code.

Section 2.9(q) of the Disclosure Schedule identifies each Contract applicable to
the conduct of the Business pursuant to which the Company has deposited with an
escrow agent or any other Person, any of its RTL code or computer software and
code, in a form other than object code form, including related programmer
comments and annotations, which may be printed out or displayed in readily human
readable form ("Source Code"). The execution of this Agreement and the
consummation of the transactions contemplated hereby will not result in a
release of any Source Code owned by the Company or any of its Subsidiaries
applicable to the conduct of the Business or the grant of incremental rights to
a Person with regard to such Source Code. Neither the Company nor any Subsidiary
has taken any action that will, or would reasonably be expected to, result in
the disclosure or delivery of any Source Code applicable to the conduct of the
Business owned by the Company or any of its Subsidiaries under any Contract. No
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time, or both) will, or would reasonably be expected
to, result in the disclosure or delivery by the Company, any of its Subsidiaries
or any Person acting on their behalf to any Person of any Source Code applicable
to the conduct of the Business owned by the Company or any of its Subsidiaries
under any Contract, and no such Source Code has been disclosed, delivered or
licensed to a third party.

2.10    Contracts.

Section 2.10(a) of the Disclosure Schedule (with paragraph references
corresponding to those set forth below) contains a true and complete list of
each of the following Contracts or other arrangements applicable to the conduct
of the Business (true and complete copies of which or, if none, reasonably
complete and accurate written descriptions thereof, together with all amendments
and supplements thereto and all waivers of any terms thereof, have been made
available to Acquirer prior to the execution of this Agreement), to which the
Company or a Subsidiary is a party or by which any of the Assets and Properties
owned or used exclusively in connection with the conduct of the Business is
bound:

(A) all Contracts (excluding Plans) providing for a commitment of employment or
consultant services for a specified or unspecified term, the name, position and
rate of compensation of each Person party to such a Contract and the expiration
date of each such Contract; and (B) any written or unwritten representations,
commitments, promises, communications or courses of conduct involving an
obligation of the Company or a Subsidiary to make payments (with or without
notice, passage of time or both) to any Person in connection with, or as a
consequence of, the transactions contemplated hereby

17

--------------------------------------------------------------------------------



or to any employee who is disclosed in Section 2.10(a)(i) of the Disclosure
Schedule, other than with respect to salary or incentive compensation payments
in the ordinary course of business consistent with past practice;

all partnership, joint venture, shareholders' or other similar Contracts;

all Contracts relating to Indebtedness in an amount of $25,000 or more;

any trust indenture, mortgage, promissory note, loan agreement or other Contract
for the borrowing of money, any currency exchange, commodities or other hedging
arrangement or any leasing transaction of the type required to be capitalized in
accordance with GAAP;

all Contracts, in excess of $25,000 (either alone or pursuant to a series of
related contracts), related to the operation of the Business (A) with
independent contractors, distributors, dealers, manufacturers' representatives,
sales agencies or franchisees, (B) with aggregators, manufacturers and equipment
vendors, and (C) with respect to the sale of services, products or both, to
customers;

all guarantees of any Indebtedness or other obligations to any Person,
including, but not limited to, any agreement of guarantee, support,
indemnification, assumption or endorsement of, or any similar commitment with
respect to, the obligations, Liabilities or Indebtedness of any other Person;

all Contracts between or among the Company or a Subsidiary, on the one hand, and
any current or former officer, director, shareholder, Affiliate or Associate of
the Company or any Associate of any such officer, director, shareholder or
Affiliate, on the other hand, other than Contracts disclosed pursuant to
Section 2.10(a)(vii) of the Disclosure Schedule;

all collective bargaining or similar labor contracts;

all Contracts that, after giving effect to the assignment of the Contracts to
Acquirer, would (A) limit or contain restrictions on the ability of Acquirer to
declare or pay dividends on, to make any other distribution in respect of or to
issue or purchase, redeem or otherwise acquire its capital stock, to incur
Indebtedness, to incur or suffer to exist any Lien, to purchase or sell any
Assets and Properties, to change the lines of business in which it participates
or engages, (B) require the Acquirer to maintain specified financial ratios or
levels of net worth or other indicia of financial condition or (C) require the
Acquirer to maintain insurance in certain amounts or with certain coverages;

all Contracts that provide for continuing research and development and/or design
or other services after the Closing Date;

any Contract that expires or may be renewed at the option of any Person other
than the Company or a Subsidiary, so as to expire more than one (1) year after
the date of this Agreement;

18

--------------------------------------------------------------------------------



any Contract that is not terminable by the Company or a Subsidiary upon thirty
(30) days (or less) notice by the Company or such Subsidiary without penalty or
obligation to make payments based on such termination and which (A) requires
payments by the Company or a Subsidiary in excess of $25,000 (either alone or
pursuant to a series of related contracts) or (B) requires the provision of
services to any Person after the Closing;

any Contract containing any covenant (A) limiting in any material respect the
right of the Company or a Subsidiary to engage or compete in any line of
business, to make use of any material Intellectual Property owned by the Company
or a Subsidiary or to compete with any Person, (B) granting any exclusive
distribution rights, (C) providing "most favored nations" terms for Company
products or services, or (D) which otherwise adversely affects or would
reasonably be expected to adversely affect the right of the Company or any
Subsidiary to sell, distribute or manufacture any Company products or services
or material Intellectual Property owned by the Company or a Subsidiary or to
purchase or otherwise obtain any material software, components, parts or
subassemblies;

all powers of attorney and comparable delegations of authority; and

all other Contracts not otherwise required to be disclosed above in Section
2.10(a) of the Disclosure Schedule which are material to the Business.

Each Contract required to be disclosed in Section 2.10(a) of the Disclosure
Schedule is in full force and effect and constitutes a legal, valid and binding
agreement, enforceable in accordance with its terms against the Company, and to
the Company's Knowledge, each other party thereto.

Except as set forth in Section 2.10(c) of the Disclosure Schedule, with respect
to each Contract disclosed in Section 2.10(a) of the Disclosure Schedule:

neither the Company nor its Subsidiaries have violated or breached, or committed
any default under, any such Contract to which it is a party, and, to the best of
the Knowledge of the Company, no other Person has violated or breached, or
committed any default under, any such Contract;

no event has occurred that (with or without notice or lapse of time) will, or
could reasonably be expected to, (A) result in a violation or breach of any of
the provisions of any such Contract, (B) give any Person the right to declare a
default or exercise any remedy under any such Contract, (C) give any Person the
right to accelerate the maturity or performance of any such Contract, or (D)
give any Person the right to cancel, terminate or modify any such Contract;

to the Company's Knowledge, each Person against which the Company had, has or
may acquire any rights under any such Contract is solvent and is able to satisfy
all of such Person's current and future monetary obligations and other
obligations and Liabilities thereunder.

19

--------------------------------------------------------------------------------



since January 1, 2007, neither the Company nor its Subsidiaries have received
any written notice or, to the Company's Knowledge, other communication regarding
any ongoing actual or possible violation or breach of, or default under, any
such Contract; and

neither the Company nor its Subsidiaries have waived any of its material rights
under any such Contract.

Except as set forth in Section 2.10(d) of the Disclosure Schedule, the Company
has never guaranteed or otherwise agreed to cause, insure or become liable for,
nor pledged any of the Purchased Assets to secure, the performance or payment of
any obligation or other Liability of, any other Person.

No Person is renegotiating, or has a right pursuant to the terms of any Contract
applicable to the conduct of the Business to renegotiate, any amount paid or
payable under any such Contract or any other term or provision of any such
Contract.

The Contracts identified in Section 2.10(a) of the Disclosure Schedule
collectively constitute all of the Contracts necessary to enable the Company to
conduct the Business in the manner in which it is currently being conducted.

2.11    Employees.

The Company has made available the Acquirer all information requested (which
information is complete and accurate in all material respects) on all employees,
contractors and consultants of the Company and the Subsidiaries providing
services in connection with the conduct of the Business as of the date together
with their titles or positions, dates of hire, regular work location and current
compensation (including stock option or equity grants), current salary and
benefits, age, notice period, and information on all employment contracts or
other agreements between the Company or a Subsidiary and any employee or any
other contractor, consultant or person relating to the performance of services.
The completion of the transactions contemplated by this Agreement will not
result in any payment or increased payment becoming due to any current or former
employee of, or consultant to, the Company or a Subsidiary providing services in
connection with the conduct of the Business.

There are no outstanding offers of employment or engagement made to any person
by the Company or a Subsidiary relating to the Business and there is no one who
has accepted an offer of employment or engagement made by the Company or a
Subsidiary relating to the Business who has not yet taken up that employment or
engagement.

Except as set forth in Section 2.11(c) of the Disclosure Schedule, no employee,
contractor or consultant of the Company or a Subsidiary providing services in
connection with the conduct of the Business:

has given or received notice terminating his or her employment or engagement or
altering its terms, and no such person will be entitled solely as a result of
the entering into of this Agreement and the sale of the Assets and Properties of
the Business to Acquirer to give notice of termination or to claim for any
payment or benefit

20

--------------------------------------------------------------------------------



or to treat himself as being released from any obligation and no such person is
planning to terminate his or her employment as of or shortly after the Closing;
or

is currently on sick leave which (as of the date of this Agreement) has been for
more than 14 consecutive days; or

is currently on sabbatical or parental leave.

Since December 31, 2007 (i) no change has been made in the rate or basis of
remuneration, fee or other benefits provided for or paid to any employee,
consultant or contractor of the Company or a Subsidiary providing services in
connection with the conduct of the Business, and (ii) no change has been made in
any other terms of employment or engagement of any such employee, consultant or
contractor other than in the ordinary course of business.

Neither the Company nor its Subsidiaries has entered into any agreement
regarding any future variation in any contract of employment or other agreement
in respect of any of their employees, consultants or contractors providing
services in connection with the conduct of the Business or any agreement
imposing an obligation on the Company or a Subsidiary to increase the basis
and/or rates of remuneration or payment and/or the provision of other benefits
to or on behalf of its employees, consultants or contractors at any future date.

No grievance or complaint of sex, race or disability discrimination, whether
formal or informal, is pending in an administrative or litigation proceeding nor
has been raised by any employee or consultant or former employee or consultant
of the Company providing services in connection with the conduct of the Business
in the twelve months prior to Closing.

Neither the Company nor its Subsidiaries has made any loans to or entered into
any credit transaction with any Transferred Employee.

There are no controversies or labor or trade disputes or union organization
activities pending or threatened between the Company or a Subsidiary and any of
its respective employees providing services in connection with the conduct of
the Business nor are there facts known to the Company or its Subsidiaries which
might indicate that there may be any such dispute or activities.

No collective bargaining agreements relating to the Business are binding on the
Company or its Subsidiaries as of the Closing Date. As of the date hereof, none
of the Company's or the Subsidiaries' employees providing services in connection
with the conduct of the Business are employed by any other employer. Each of the
Company's employees providing services in connection with the conduct of the
Business has a permanent right to reside and work in the jurisdiction in which
they are employed.

There is no pending or threatened (i) claim by, or outstanding settlement with,
any current or former Company or Subsidiary employee against the Company who
have provided, or are providing, services in connection with the Business, (ii)
labor or union litigation in relation to former employees or officers, or (iii)
strike.

21

--------------------------------------------------------------------------------



All accrued costs or pensions, holidays, overtime and bonuses accrued up to the
date hereof are set out in Section 2.11(k) of the Disclosure Schedule.

2.12    Compliance, Licenses and Consents.

The Company and its Subsidiaries have maintained and are in compliance in all
material respects with the terms of all public approvals, permissions,
authorizations and/or licenses required to be obtained by it in connection with
the conduct of the Business, and none of such approvals, permissions,
authorizations and/or licenses has been obtained on terms which have not been
performed.

Neither the Company nor any Subsidiary has received any notice that any material
license, consent, permission, authorization or approval is likely to be revoked,
suspended or cancelled.

Except as set forth in Section 2.12(c) of the Disclosure Schedule, the Company
and the Subsidiaries have conducted the Business in compliance in all material
respects with all applicable laws, including, but not limited to, laws relating
to the environment and no claim has been made by any public authority that the
Company or a Subsidiary is non-compliance and there exists no ground for any
such claim. Neither the Company nor its Subsidiaries, in connection with the
conduct of the Business, (i) has committed nor is it liable for, and no claim
has been made that it has committed or is liable for, any criminal or illegal
act, or (ii) received written notice that it is in breach of any obligation or
duty whether imposed by or pursuant to statute.

Neither the Company nor its Subsidiaries is, in connection with the conduct of
the Business, the subject of any public prohibition or injunction, and, to the
Company's Knowledge, no such prohibition or injunction is imminent and no
proceedings in respect thereof have been commenced. Neither the Company nor its
Subsidiaries has received notification that any investigation or inquiry is
being, or has been, conducted by, or received any request for information from
any governmental, regulatory or other authority, department, board, body or
agency in respect of its conduct of the Business.

Except as set forth in Section 2.12(e) of the Disclosure Schedule, the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby does not and will not require the Company or a Subsidiary to
obtain any consent, approval or action of, or make any filings with or give
notice to any customer, supplier or landlord.

2.13    Significant Customers and Suppliers Section 2.13 of the Disclosure
Schedule lists the fifteen (15) largest customers of the Company ("Significant
Customers") in connection with the conduct of the Business, collectively, on the
basis of revenues collected or accrued for the most recent complete fiscal year,
and lists such revenues. Section 2.13 of the Disclosure Schedule lists the
fifteen (15) largest suppliers of the Company ("Significant Suppliers") on the
basis of cost of goods or services purchased for the most recent fiscal year and
lists such costs of goods or services purchased. Except as disclosed in Section
2.13 of the Disclosure Schedule, no such customer or supplier has ceased or
materially reduced its purchases from or sales or provision of services to the
Company since December 31, 2007 or, has threatened in writing to

22

--------------------------------------------------------------------------------



cease or materially reduce such purchases or sales or provision of services
after the date hereof. Except as disclosed in Section 2.13 of the Disclosure
Schedule, to the Company's Knowledge, no such customer or supplier is threatened
with bankruptcy or insolvency. Except as set forth in Section 2.13 of the
Disclosure Schedule, since December 31, 2007, to the Company's Knowledge (a) no
Significant Customer or Significant Supplier has given notice or otherwise
indicated to the Company that (i) it will or intends to terminate or not renew
its Contract with the Company before the scheduled expiration date or (ii) it
will otherwise terminate its relationship with the Company; and (b) no
Significant Customer or Significant Supplier has made a material complaint to
the Company in connection with the provision of the Company's products or
services.

2.14    Accounts Payable Except as set forth in Section 2.14 of the Disclosure
Schedule, the accounts payable of the Company relating to the Business and
included in the Assumed Liabilities, and all accounts payable relating to the
Business arising subsequent to December 31, 2007 and included in the Assumed
Liabilities, arose in the normal and ordinary course of the business of the
Company and such accounts payable are not past due and there are no collection
actions currently pending with respect to such accounts payable.

2.15    Warranty Obligations.

Except as set forth in Section 2.15(a) of the Disclosure Schedule, there are no
outstanding warranty claims as of the date hereof, and the Company is not in
breach of any of the material terms of its warranty obligations. The Company's
standard terms and conditions (the "Standard Terms and Conditions"), including
warranty provisions, relating to the Company Products are attached to Section
2.15(b) of the Disclosure Schedule. All outstanding warranties for the Company
Products are as set forth in the Standard Terms and Conditions.

Except as set forth in Section 2.15(b) of the Disclosure Schedule, since
December 31, 2006, there has been no recall ordered by any Governmental Entity
or, to the Company's knowledge, threatened recall or investigation by any
Governmental Entity of any product manufactured, shipped or sold by the
Business.

2.16    Approvals.

Section 2.16(a) of the Disclosure Schedule contains a list of all material
Approvals of Governmental or Regulatory Authorities relating to the Business
which are required to be given to or obtained by the Company or a Subsidiary
from any and all Governmental or Regulatory Authorities in connection with the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements (other than the required officers' certificates, and such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under state or federal securities laws).

Section 2.16(b) of the Disclosure Schedule contains a list of all material
Approvals which are required to be given to or obtained by the Company from any
and all third parties other than Governmental or Regulatory Authorities in
connection with the

23

--------------------------------------------------------------------------------



consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.

All material Approvals from Governmental or Regulatory Authorities necessary to
conduct the Business as it is currently being conducted are set forth in Section
2.16(c)(i) of the Disclosure Schedule. Except as set forth in Section
2.16(c)(ii) of the Disclosure Schedule, the Company has obtained all material
Approvals from Governmental or Regulatory Authorities necessary to conduct the
Business in the manner as it is currently being conducted and there has been no
written notice received by the Company of any material violation or material
non-compliance with any such Approvals.

2.17    Environmental Matters Except as set forth in Section 2.17 of the
Disclosure Schedule:

The Company and its Subsidiaries possess any and all Environmental Permits
necessary to or required for the operation of the Business as currently
conducted.

The Company and its Subsidiaries in connection with the conduct of the Business
are in compliance with (i) all terms, conditions and provisions of its
Environmental Permits; and (ii) all Environmental Laws.

Neither the Company nor its Subsidiaries has, in connection with the conduct of
the Business, received any written notice of alleged, actual or potential
responsibility for, or any inquiry regarding, (i) any Release or threatened or
suspected Release of any Hazardous Material, or (ii) any violation of
Environmental Law, and there is no outstanding civil, criminal or administrative
investigation, action, suit hearing or proceeding pending or to the Company's
Knowledge, threatened against the Company or a Subsidiary pursuant to any
Environmental Law.

Neither the Company nor its Subsidiaries has, in connection with the conduct of
the Business, any obligation or liability with respect to any Hazardous
Material, including any Release or threatened or suspected Release of any
Hazardous Material and any violation of Environmental Law, and, to the Company's
Knowledge, there have been no events, facts or circumstances which could form
the basis of any such obligation or liability.

2.18    Absence of Litigation.

Except as set forth in Section 2.18(a) of the Disclosure Schedule, no
litigation, arbitration, administrative or criminal proceedings by or against
the Company or its Subsidiaries are, in connection with the conduct of the
Business, pending or, to the Company's Knowledge, threatened against the Company
or its Subsidiaries.

Neither the Company nor its Subsidiaries are, in connection with the conduct of
the Business, subject to any judgment, injunction or other judicial or arbitral
decision or award which in any material respect restricts the Company's present
or future business.

2.19    Export Control Laws Except as set forth in Section 2.19 of the
Disclosure Schedule, the Company and each of its Subsidiaries have at all times
conducted their export

24

--------------------------------------------------------------------------------



transactions relating to the Business materially in accordance with (i) all
applicable U.S. export and re-export controls, including the United States
Export Administration Act and Regulations and Foreign Assets Control Regulations
and (ii) all other applicable import/export controls in other countries in which
the Company conducts business.

2.20    Foreign Corrupt Practices Act To the Company's Knowledge, neither the
Company nor any of its Subsidiaries (including any of their officers, directors,
agents, distributors, employees or other Person acting on behalf of the Company
or its Subsidiaries) have, in connection with the conduct of the Business,
directly or indirectly, taken any action which would cause them to be in
violation of the Foreign Corrupt Practices Act of 1977, as amended, or any rules
or regulations thereunder or any similar anti-corruption or anti-bribery legal
requirements applicable to the Company or any of its subsidiaries in any
jurisdiction other than the United States (collectively, the "FCPA"), or used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made, offered or authorized
any unlawful payment to foreign or domestic government officials or employees,
whether directly or indirectly, or made, offered or authorized any unlawful
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment, whether directly or indirectly.

2.21    Insurance Coverage The Company has made available to Acquirer true,
correct and complete summaries of all policies of insurance of the Company and
its Subsidiaries issued at the request or for the benefit of the Company in
connection with the conduct of the Business. Such policies are and will be
outstanding and duly in force on the Closing Date.

2.22    Related Party Transactions.

Except as set forth in Section 2.22 of the Disclosure Schedule: (a) no Related
Party has any direct or indirect interest of any nature in any of the Purchased
Assets; (b) since September 30, 2007, no Related Party has entered into, or has
had any direct or indirect financial interest in, any Company Contract,
transaction or business dealing of any nature involving the Business; (c) no
Related Party is competing, or has at any time since December 31, 2006 competed,
directly or indirectly, with the Business; (d) no Related Party has any claim or
right against the Purchased Assets; and (e) to the Company's Knowledge, no event
has occurred, and no condition or circumstance exists, that might (with or
without notice or lapse of time) directly or indirectly give rise to or serve as
a basis for any claim or right in favor of any Related Party against the Company
relating to the conduct of the Business.

2.23    Brokers or Finders Except as set forth in Section 2.23 of the Disclosure
Schedule, no person is entitled to receive from the Company any finder's fee,
brokerage or other commission in connection with this Agreement or the sale and
purchase of all or part of the Assets and Properties of the Business.

2.24    Solvency

The Company is not now insolvent, nor will the Company be rendered insolvent by
any of the transactions contemplated by this Agreement.

Immediately after giving effect to the consummation of the Acquisition, (i) the
Company will be able to pay its Liabilities as they become due in the usual
course of its

25

--------------------------------------------------------------------------------



business, (ii) the Company will not have unreasonably small capital with which
to conduct its proposed business, (iii) the Company will have assets (calculated
at fair market value) that exceed their Liabilities and (iv) taking into account
all pending and threatened litigation, final judgments against the Company in
actions for money damages are not reasonably anticipated to be rendered at a
time when, or in amounts such that, the Company will be unable to satisfy any
such judgments promptly in accordance with their terms as well as all other
obligations of the Company. Following the Closing, the cash available to the
Company, after taking into account all other anticipated uses of the cash, will
be sufficient to pay all such debts and judgments promptly in accordance with
their terms.

Article 3

REPRESENTATIONS AND WARRANTIES OF ACQUIRER

Acquirer hereby represents and warrants as follows:

3.1    Organization Acquirer is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.

3.2    Authority Acquirer has all requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement, the performance by Acquirer of its obligations hereunder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Acquirer. This
Agreement is a valid and binding obligation of Acquirer.

3.3    No Conflict with Other Instruments The execution, delivery and
performance of this Agreement (a) will not result in any violation of, conflict
with, constitute a breach, violation or default (with or without notice or lapse
of time, or both) under, give rise to a right of termination, cancellation,
forfeiture or acceleration of any obligation or loss of any benefit under, or
result in the creation or encumbrance on any of the properties or assets of
Acquirer or any of its subsidiaries, pursuant to (i) any provision of Acquirer's
Certificate of Incorporation or Bylaws, or (ii) any material agreement,
contract, understanding, note, mortgage, indenture, lease, franchise, license,
permit or other instrument to which Acquirer or any of its subsidiaries is a
party or by which the properties or assets of Acquirer or any of its
subsidiaries is bound, or (b) to the knowledge of Acquirer after reasonable
inquiry, conflict with or result in any breach or violation of any statute,
judgment, decree, order, rule or governmental regulation applicable to Acquirer
or any of its subsidiaries or their respective properties or assets, except, in
the case of clauses (a)(ii) and (b) for any of the foregoing that would not,
individually or in the aggregate, have a material adverse effect on Acquirer and
its subsidiaries, taken as a whole, or that would not result in the creation of
any material Lien, charge or encumbrance upon any assets of Acquirer or any of
its subsidiaries or that would not prevent, materially delay or materially
burden the transactions contemplated by this Agreement.

3.4    Governmental Consents No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental or Regulatory
Authority is required by

26

--------------------------------------------------------------------------------



or with respect to Acquirer in connection with the execution and delivery of
this Agreement by Acquirer or the consummation by Acquirer of the transactions
contemplated hereby, except for such consents, approvals, orders,
authorizations, registrations, declarations, qualifications or filings as may be
required under federal or state securities laws in connection with the
transactions set forth herein or which the failure to obtain would not have a
material adverse effect on the consummation by Acquirer of the transactions
contemplated hereby.

3.5    Financial Sufficiency.

Acquirer possesses sufficient cash or cash equivalent funds to enable them to
acquire all of the Purchased Assets pursuant to this Agreement.

Article 4

CONDUCT PRIOR TO THE CLOSING DATE

4.1    Conduct of the Business by the Company During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement or the Closing, the Company agrees (unless the Company is required to
take such action pursuant to this Agreement or Acquirer shall give its prior
consent in writing which consent shall not be unreasonably withheld) to carry on
its business, as such activities relate to the Business, in the usual, regular
and ordinary course consistent with past practice, to pay its Liabilities and
Taxes consistent with the Company's past practices (and in any event when due),
to pay or perform other obligations when due consistent with the Company's past
practices (other than Liabilities, Taxes and other obligations, if any,
contested in good faith through appropriate proceedings), and, to the extent
consistent with such business, to use all commercially reasonable efforts and
institute all policies required to preserve intact its present business
organization, keep available the services of its present key employees and
preserve its relationships with customers, suppliers, distributors, licensors,
licensees, independent contractors and other Persons having business dealings
with it, in each case in respect of the Business, all with the express purpose
and intent of preserving unimpaired its goodwill and ongoing business
constituting the Business at the Closing Date. In addition, prior to the
Closing, the Company shall, as such activities relate to the Business, cooperate
in good faith with Acquirer to facilitate the transition of the Company's
customers and vendors, including, but not limited to, obtaining assignments,
consents, and assurances from such customers and vendors with respect to the
Acquisition. The Company shall not assign or transfer any Company Intellectual
Property, or license any Company Intellectual Property except for those licenses
granted by Company in the ordinary course of business consistent with past
practices. Except as expressly contemplated by this Agreement, the Company shall
not, without the prior written consent of Acquirer, take or agree in writing or
otherwise to take, any action that would cause any of its representations or
warranties contained in this Agreement untrue or incorrect in any material
respect or prevent the Company from performing or cause the Company not to
perform its agreements and covenants hereunder or knowingly cause any condition
to Acquirer's closing obligations in Section 7.1 or Section 7.3 not to be
satisfied.

4.2    No Solicitation The Company will not take nor will the Company permit any
of the Company's Representatives to (directly or indirectly), take any of the
following actions with any Person other than Acquirer and its designees:
(a) solicit, encourage, initiate, entertain, review or encourage any proposals
or offers from, or participate in or conduct discussions with

27

--------------------------------------------------------------------------------



or engage in negotiations with, any Person relating to any offer, indication of
interest or proposal, oral, written or otherwise, formal or informal (a
"Competing Proposed Transaction"), with respect to a possible acquisition of any
of the Purchased Assets, (b) provide information related to the Business not
customarily disclosed consistent with the Company's past practices with respect
to the Company or any of its subsidiaries (whether such subsidiaries are in
existence on the date hereof or are hereafter organized) to any Person, other
than Acquirer, relating to (or which the Company believes or should reasonably
know would be used for the purpose of formulating an offer, indication of
interest or proposal with respect to), or otherwise assist, cooperate with,
facilitate or encourage any effort or attempt by any such Person with regard to,
a possible acquisition of any of the Purchased Assets, (c) agree to or enter
into a Contract with any Person, other than Acquirer, providing for or approving
an acquisition of any of the Purchased Assets, (d) make or authorize any
statement, recommendation, solicitation or endorsement in support of a possible
acquisition of any of the Purchased Assets other than by Acquirer, or
(e) authorize or permit any of the Company's Representatives to take any such
action. The Company shall immediately cease and cause to be terminated any such
contacts or negotiations with any Person relating to any such transaction. In
addition to the foregoing, if the Company receives prior to the Closing or the
termination of this Agreement any offer, indication of interest or proposal
(formal or informal, oral, written or otherwise) relating to, or any inquiry or
contact from any Person with respect to, a Competing Proposed Transaction, the
Company shall immediately notify Acquirer thereof, such notice to include the
identity of the Person or Persons making such offer, indication of interest or
proposal and the terms thereof, and will keep Acquirer apprised on a current
basis of the status of any such offer, indication of interest or proposal and of
any modifications to the terms thereof; provided, however, that this provision
shall not in any way be deemed to limit the obligations of the Company and its
Representatives set forth in the second preceding sentence. Each of the Company
and Acquirer acknowledge that this Section 4.2 was a significant inducement for
Acquirer to enter into this Agreement and the absence of such provision would
have resulted in either (i) a material reduction in the consideration to be paid
to the Company in the Acquisition or (ii) a failure to induce Acquirer to enter
into this Agreement.

Article 5

ADDITIONAL AGREEMENTS

5.1    Access to Information Between the date of this Agreement and the earlier
of the Closing Date or the termination of this Agreement, upon reasonable
notice, the Company shall (a) give Acquirer and its officers, employees,
accountants, counsel and other agents and representatives reasonable access to
all buildings, offices, and other facilities and to all Books and Records of the
Company as they relate to the Business, whether located on the premises of the
Company or at another location; (b) permit Acquirer to make such inspections as
it may reasonably require; (c) subject to Section 5.8 hereof, cause its officers
to furnish Acquirer such financial, operating, technical and product data and
other information with respect to the Business and Purchased Assets as Acquirer
from time to time may reasonably request, including financial statements and
schedules; and (d) allow Acquirer the opportunity to interview such employees
and other personnel and Affiliates of the Company providing services in
connection with the conduct of the Business with the Company's prior written
consent, which consent shall not be unreasonably withheld or delayed; provided,
however, that no investigation pursuant to

28

--------------------------------------------------------------------------------



this Section 5.1 shall affect or be deemed to modify any representation or
warranty made by the Company herein. Materials furnished to Acquirer pursuant to
this Section 5.1 may be used by Acquirer for strategic planning purposes
relating to accomplishing the transactions contemplated hereby.

5.2    Confidentiality The parties acknowledge that Acquirer and the Company
have previously executed a confidentiality agreement dated December 5, 2007 (the
"Confidentiality Agreement"), which Confidentiality Agreement shall continue in
full force and effect in accordance with its terms. Without limiting the
foregoing, all information furnished to Acquirer and its officers, employees,
accountants and counsel by the Company, and all information furnished to the
Company by Acquirer and its officers, employees, accountants and counsel, shall
be covered by the Confidentiality Agreement, and Acquirer and the Company shall
be fully liable and responsible under the Confidentiality Agreement for any
breach of the terms and conditions thereof by their respective subsidiaries,
officers, employees, accountants, counsel and other Representatives.
Furthermore, without limiting the foregoing, each of the parties hereto hereby
agrees to keep the terms of this Agreement (except to the extent contemplated
hereby) and such information or knowledge obtained in any investigation pursuant
to Section 5.1, or pursuant to the negotiation and execution of this Agreement
or the effectuation of the transactions contemplated hereby, confidential;
provided, however, that the foregoing shall not apply to information or
knowledge which (a) a party can demonstrate was already lawfully in its
possession prior to the disclosure thereof by the other party, (b) is generally
known to the public and did not become so known through any violation of Law,
(c) became known to the public through no fault of such party, (d) is later
lawfully acquired by such party without confidentiality restrictions from other
sources not bound by applicable confidentiality restrictions, (e) is required to
be disclosed by order of court or Governmental or Regulatory Authority with
subpoena powers (provided that such party shall have provided the other party
with prior notice of such order and an opportunity to object or seek a
protective order and take any other available action), (f) which is disclosed in
the course of any Action or Proceeding between any of the parties hereto or (g)
as required to comply with the rules or regulations of the Securities Exchange
Commission and any applicable law.

5.3    Approvals The Company shall use commercially reasonable efforts to obtain
all Approvals from Governmental or Regulatory Authorities or under any of the
Contracts or other agreements as may be required in connection with the
Acquisition (all of which Approvals are set forth in the Disclosure Schedule) so
as to preserve all rights of and benefits to the Company thereunder and Acquirer
shall provide the Company with such assistance and information as is reasonably
required to obtain such Approvals.

5.4    Notification of Certain Matters The Company shall give prompt notice to
Acquirer, and Acquirer shall give prompt notice to the Company, of (a) the
occurrence or non- occurrence of any event, the occurrence or non-occurrence of
which is likely to cause any representation or warranty of the Company or
Acquirer, respectively, contained in this Agreement to be untrue or inaccurate
at or prior to the Closing Date and (b) any failure of the Company or Acquirer,
as the case may be, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section 5.4 shall not limit or
otherwise affect any remedies available to the party receiving such notice.

29

--------------------------------------------------------------------------------



5.5    Additional Documents and Further Assurances; Cooperation Each party
hereto, at the request of the other party hereto, shall execute and deliver such
other instruments and do and perform such other acts and things (including all
action reasonably necessary to seek and obtain any and all consents, waivers and
approvals of any Governmental or Regulatory Authority or Person required in
connection with the Acquisition; provided, however, that Acquirer shall not be
obligated to consent to any divestitures or operational limitations or
activities in connection therewith and no party shall be obligated to make a
payment of money as a condition to obtaining any such consent, waiver or
approval) as may be necessary or desirable for effecting completely the
consummation of this Agreement and the transactions contemplated hereby. Each
party agrees to use commercially reasonable efforts to cause the conditions set
forth in Article 7 to be satisfied, where the satisfaction of such conditions
depends on action or forbearance from action by such party.

5.6    Intellectual Property The Company shall give Acquirer prompt notice of
any Person that shall have (a) commenced, or shall have notified the Company
that it intends to commence, an Action or Proceeding or (b) provided the Company
with notice, in either case which allege(s) that any of the Intellectual
Property, including the Company Intellectual Property, presently embodied, or
proposed to be embodied, in the products of the Business, infringes or otherwise
violates the Intellectual Property rights of such Person or otherwise alleges
that the Company does not otherwise own or have the right to exploit such
Intellectual Property, including the Company Intellectual Property. The Company
shall cooperate with Acquirer in making arrangements, prior to the Closing Date,
satisfactory to Acquirer in its reasonable discretion to effect the assignment
to the Company of all Intellectual Property owned or used in connection with the
conduct of the Business created by the Company's founders, employees and
consultants, and to obtain the cooperation of such Persons to complete all
appropriate patent filings related thereto. Prior to the Closing Date, the
Company shall take commercially reasonable actions to maintain, perfect,
preserve or renew the Company Registered Intellectual Property and Company
Registered Patents, including the payment of any registration, maintenance,
renewal fees, annuity fees and taxes or the filing of any documents,
applications or certificates related thereto, and to promptly respond and
prepare to respond to all requests, related to the Company Registered
Intellectual Property and Company Registered Patents, received from Governmental
or Regulatory Authorities.

5.7    Expenses All fees and expenses incurred in connection with the
Acquisition, including all legal, accounting, financial advisory, consulting and
all other fees and expenses of third parties ("Third Party Expenses") incurred
by a party in connection with the negotiation and effectuation of the terms and
conditions of this Agreement and the transactions contemplated hereby, shall be
the obligation of the respective party incurring such fees and expenses.

5.8    Company's Auditors The Company will use commercially reasonable efforts
to cause its management and its independent auditors to facilitate on a timely
basis (a) the preparation of financial statements as required by Acquirer to
comply with applicable SEC regulations, (b) the review of any Company audit or
review work papers, including the examination of selected interim financial
statements and data, and (c) the delivery of such representations from the
Company's independent accountants and related consent as may be reasonably
requested by Acquirer or its accountants (collectively, the "Audit of the
Business"). The Company and Acquirer shall share the cost of the Audit of the
Business equally.

30

--------------------------------------------------------------------------------



5.9    Employees

Acquirer or its affiliates will offer the employees of the Company set forth in
Section 5.9(a) of the Disclosure Schedule "at-will" employment by Acquirer, to
be effective as of the Closing Date. Such "at-will" employment will: (i) be set
forth in offer letters on Acquirer's standard form (each, an "Offer Letter"),
(ii) be subject to and in compliance with Acquirer's applicable policies and
procedures, including employment background checks and the execution of
Acquirer's employee proprietary information and invention assignment agreement,
governing employment conduct and performance, (iii) have terms, including the
position and salary, which will be determined by Acquirer in its sole
discretion, to be reasonably sufficient to induce such employees to accept
employment with Acquirer, and (iv) supersede any prior express or implied
employment agreements, arrangement or offer letter in effect prior to the
Closing Date.

Acquirer agrees that on the day after the Closing Date, the employees of the
Company who accept employment with Acquirer (the "Transferred Employees") shall
be eligible to participate in any ERISA welfare benefit and pension benefit
plans made available by Acquirer and its affiliates to their similarly situated
employees and, to the extent permitted by applicable law and applicable tax
qualification requirements and subject to any generally applicable break in
service or similar rules and shall to the extent permitted by such Plans, give
full credit for eligibility, vesting and benefits (but not benefit accruals
under defined benefit plans) for each Transferred Employee's period of service
with the Company. All prior service with the Company by each such employee shall
also count toward the service requirements of sick pay, paid time off and
vacation accrual policies and practices at any time established, maintained or
assumed by Acquirer. Acquirer shall waive or cause to be waived any preexisting
condition exclusion or limitation in any medical or health plan made available
by Acquirer to any such employee except to the extent such exclusion or
limitation applied under a similar or corresponding benefit plan of the Company
applicable to such employee.

Employee Liability Claims.

(i) As between the parties, the Company shall (A) sponsor and (B) assume or
retain, as the case may be, and be solely responsible for all of the following
from and after the Closing, which will be considered "Employee Excluded
Liabilities" for purposes of this Agreement:

(1) Employment liabilities arising on or before the Closing Date, including but
not limited to payments or other entitlements that Company may owe or have
promised to pay to any of the Company's employees, including wages, other
remuneration, holiday or vacation pay, bonus, severance pay (statutory or
otherwise), commission, pension contributions, taxes, and any other liability,
payment or obligations related to the Company's employees, consultants or
contractors;

(2) All payments with respect to the Company's employees that are due to be paid
prior to or at the Closing (including, without prejudice to the generality of
the foregoing, pension contributions, insurance premiums and taxation) to any
third party in connection with the employment of any of the Company's employees;
and

31

--------------------------------------------------------------------------------



(3) Any non-forfeitable claims or expectancies of any Company's employees from
their prior employment with the Company which have been incurred or accrued on
or prior to the Closing.

(ii) All costs and disbursements, if any, incurred in connection with the
termination by the Company of any employment of any Employee prior to or in
connection with the Closing (including any Employee who does not accept an offer
of employment with the Acquirer) shall be borne by the Company.

(iii) The Company shall bear all costs and expenses associated with the
enforcement of "Acquired Rights Directive" regulations with respect to employees
in France, and any other comparable regulations elsewhere in the world, with
respect to any Company employees associated with the Business who are not
Transferred Employees.

(iv) All costs and disbursements incurred in connection with the termination by
the Acquirer of any employment of any Employee on or after the Closing Date
shall be borne by the Acquirer.

Employee Retention Bonus. The Company shall reimburse Acquirer for up to
$500,000.00 to be distributed by the Acquirer following the first anniversary of
the Closing Date to Transferred Employees then still employed by the Acquirer
(the "Reimbursed Bonus Payments"); and provided, further, that Acquirer may, for
its own account, negotiate additional retention bonus amounts above those
specified during the period of time between the date hereof and the Closing
Date. Acquirer shall provide a schedule of the Reimbursed Bonus Payments paid by
Acquirer in accordance with this Section 5.9(d) certified by Acquirer's Chief
Financial Officer. The Company shall make the Reimbursement Bonus Payment to
Acquirer no later than five (5) business days after receipt of such
certification.

5.10    License Agreement The Company shall grant to the Acquirer, and Acquirer
shall grant to the Company, the respective licenses set forth in the License
Agreement (the "Cross-License") attached to this Agreement as Exhibit L.

5.11    Non-Competition and Non-Solicitation Obligations

Non-Competition. For a period commencing with the Effective Date and ending two
years after the Closing Date, the Company (and its successors and assigns) shall
not directly or indirectly, without the prior written consent of Acquirer,
engage in the development, design or sale, anywhere in the world, including the
United States, Europe or Asia (the "Geographic Scope") of any digital subscriber
line, or DSL, products, including but not limited to asymmetric digital
subscriber line, or ADSL, and very high speed digital subscriber line, or VDSL,
or have any ownership interest in (except for passive ownership of five percent
(5%) or less of an entity whose securities are publicly traded) or participate
in the financing, operation, management or control of any firm, partnership,
corporation entity or business that engages or participates in the development,
design or sale of any digital subscriber line, or DSL, products, including but
not limited to asymmetric digital subscriber line, or ADSL, and very high speed
digital subscriber line, or VDSL.

32

--------------------------------------------------------------------------------



Non-Solicitation. For a period commencing with the Effective Date and ending two
of two years after the Closing Date, the Company (and its successors and
assigns) shall not (nor shall it permit any of its officers, directors,
employees, representatives or affiliates to) solicit, induce, encourage, or take
any other action which is intended to induce or encourage, or has the intended
effect of inducing of encouraging any Transferred Employee to terminate his or
her employment with Acquirer (or its consolidated subsidiaries); provided
however, the foregoing provisions shall not prohibit the solicitation or
employment of any such person (i) resulting from the placement of general
advertisements which are not targeted directly or indirectly towards employees
or consultants of Acquirer, (ii) if the person approaches the Company on an
unsolicited basis or (iii) following cessation of such person's employment with
Acquirer without any solicitation or encouragement by the Company.

The provisions set forth in Section 5.11 shall be construed as separate
covenants, one for each county, city, state and country of the Geographic Scope.
Except for geographic coverage, each such separate covenant shall be deemed
identical in terms to the covenant contained in Section 5.11. If, in any
judicial proceeding, a court refuses to enforce any of such separate covenants
(or any part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of Section 5.11 are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable laws.

The Company acknowledges that (i) the goodwill associated with the Business and
customer relationships prior to the Closing is an integral component of the
value of the Business, including the Purchased Assets, to Acquirer and is
reflected in the Purchase Price to be received by the Company, (ii) the
Company's agreements as set forth herein are necessary to preserve the value of
the acquired Business including their goodwill and customer relationships, for
Acquirer following the Closing, (iii) the employment by Acquirer of the
Transferred Employees is an integral component of the value of Transaction to
Acquirer and is reflective in the Purchase Price to be received by the Company,
and (iv) the Company's covenants as set forth in Sections 5.11(a) and 5.11(b)
are necessary to preserve the value of the Transaction for Acquirer following
the Closing Date. The Company also acknowledges that the limitations set forth
in Section 5.11(b) are reasonable because, among other things, (i) the Company
and the Acquirer are engaged in a highly competitive industry, (ii) the
Transferred Employees have unique knowledge and understanding of the trade
secrets and know-how related to the Purchased Assets and (iii) the Company is
receiving significant consideration in connection with this Transaction.

5.12    Equitable Remedies The Company agrees that it may be impossible or
inadequate to fully measure and calculate Acquirer damages from any breach of
the covenants set forth in Sections 5.12(a) and 5.12(b). Accordingly, the
Company agrees that if it breaches or threatens to breach any provision of
Sections 5.12(a) and 5.12(b), the Acquirer shall be entitled to, in addition to
any other right or remedy otherwise available, an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of such provision of this Agreement. The Company further
agrees that no bond or other security

33

--------------------------------------------------------------------------------



shall be required of Acquirer in obtaining such equitable relief, nor will proof
of irreparable harm be required for such equitable relief. The Company hereby
expressly consents to the issuance of such injunctive relief, whether in the
form of a temporary restraining order or otherwise, and to the ordering of such
specific performance.

Article 6

SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS;
INDEMNIFICATION ESCROW PROVISIONS

6.1    Survival of Representations, Warranties, Covenants and Agreements Each
party shall have the right to rely fully upon the representations, warranties,
covenants and agreements of the other party contained in this Agreement or in
any instrument delivered pursuant to this Agreement. The representations,
warranties, covenants and agreements contained in this Agreement or in any
instrument delivered pursuant to this Agreement shall not be affected by any
investigation conducted for or on behalf of Acquirer with respect thereto or any
knowledge acquired by Acquirer or its officers, directors, employees or agents
as to the accuracy or inaccuracy of any such representation or warranty. Except
for this Article 6 (which shall survive until the payment in full of all
indemnification claims), all of the representations, warranties, covenants and
agreements of the Company contained in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Acquisition and continue
for twelve (12) months following the Closing Date (the "Expiration Date"). All
of the representations and warranties of Acquirer shall expire upon the Closing.
Any claims by Acquirer based upon fraud or willful misconduct shall survive
until the expiration of the applicable statute of limitations. The Escrow Fund
(defined below) shall be the sole and exclusive remedy under this Agreement for
any Losses incurred by any Acquirer Indemnitees (defined below), except as
provided in Sections 6.2(a)(ii) and 6.2(a)(iv).

6.2    Indemnification Provisions

Right to Indemnification.

Subject to the limitations set forth herein, Acquirer and its officers,
directors, employees, agents, Affiliates and Associates (collectively, the
"Acquirer Indemnitees") shall be indemnified and held harmless by the Company
from and against any and all Losses (whether or not involving a Third Party
Claim) incurred by Acquirer Indemnitees directly or indirectly as a result of:

any inaccuracy or breach of a representation or warranty of the Company
contained herein;

any failure by the Company to perform or comply with any covenant contained
herein;

any Liability of the Company which is not an Assumed Liability; or

34

--------------------------------------------------------------------------------



the Company's failure to comply with any bulk sales or fraudulent transfer laws
that may be applicable to the Acquisition, any Taxes arising as a result of the
Company's operation of the Company's Business or ownership of the Purchased
Assets prior to the Closing and any Taxes that will arise as a result of or in
connection with the consummation of the Acquisition (except as set forth in
Section 1.9 hereof).

Except as set forth in Section 6.2(a)(iv) hereof and for claims arising out of
Section 6.2(a)(i)(C) (other than claims by Acquirer for its own attorneys' and
other related litigation fees incurred by Acquirer in connection with defending
itself against or evaluating claims or potential claims arising out of Section
6.2(a)(i)(C) hereof which shall remain fully subject to the limitation of this
Section 6.2(a)(ii)), the Company shall not have any liability to any Acquirer
Indemnitee to the extent that the aggregate amount of Losses incurred or
sustained by the Acquirer Indemnitees exceeds the Escrow Amount.

Except for claims arising out Section 6.2(a)(i)(C), Acquirer may not make any
claims against the Escrow Fund unless and until the aggregate amount for which
it is obligated to provide such indemnification exceeds the sum of Two Hundred
Fifty Thousand Dollars ($250,000) (the "Deductible") after which the Company
shall be obligated to pay out of the Escrow Fund, in accordance with the terms
of the Escrow Agreement, the amount of any such excess which is payable pursuant
to the provisions of Article 6; provided, however, that the Deductible shall not
apply to any Losses suffered by Acquirer relating to the matter(s) described in
Section 6.2(a)(iii) of the Disclosure Schedule.

Any limitations set forth in this Section 6.2(a) or otherwise shall not apply to
Losses as a result of fraud or willful misconduct. With respect to actions
grounded in fraud or willful misconduct, (A) the right of a party to be
indemnified and held harmless pursuant to the indemnification provisions in this
Agreement shall be in addition to and cumulative of any other remedy of such
party at law or in equity and (B) no such party shall, by exercising any remedy
available to it under this Article 6, be deemed to have elected such remedy
exclusively or to have waived any other remedy, whether at law or in equity,
available to it.

Indemnification Escrow.

At Closing, 15% of Purchase Price (the "Escrow Amount") of the Purchase Price
will be placed in escrow with U.S. Bank (the "Escrow Agent") by Acquirer as
security for the indemnification obligations of the Company under Section 6.2(a)
hereof (the "Escrow Fund") pursuant to the terms of the Escrow Agreement, the
form of which is attached hereto as Exhibit A. In the event of a conflict
between the terms of the Escrow Agreement and this Agreement, the terms of the
Escrow Agreement shall govern. Any portion of the Escrow Fund not previously
released to Acquirer as a result of an indemnification claim by Acquirer shall
be released to the Company within five (5) Business Days following the
Expiration Date (such period from the Closing Date through and including the
Expiration Date is referred to herein as the "Escrow Period"); provided,
however, that a portion of the Escrow Fund, which, in the

35

--------------------------------------------------------------------------------



good faith, reasonable judgment of Acquirer, is necessary to satisfy any
unsatisfied claims specified in any Officer's Certificate theretofore delivered
to the Company prior to termination of the Escrow Period with respect to facts
and circumstances existing prior to expiration of the Escrow Period, shall be
retained in the Escrow Fund by the Escrow Agent until such claims have been
resolved. For the avoidance of doubt, in no event may any claim be asserted
pursuant to this Agreement after the Expiration Date.

Claims Upon Escrow. At any time on or before the last day of the Escrow Period,
Acquirer may deliver to the Company a certificate signed by any officer of
Acquirer in good faith (an "Officer's Certificate"): (A) stating that Acquirer
or another Acquirer Indemnitee has paid or properly accrued or reasonably
anticipates that it will have to pay or accrue Losses and the amount thereof,
and (B) specifying in reasonable detail the individual items of Losses included
in the amount so stated, the date each such item was paid or properly accrued,
or the basis for such anticipated liability, and the nature of the
misrepresentation, breach of warranty, agreement or covenant to which such item
is related and the relevant section number of this Agreement, and, subject to
the provisions of Section 6.2(d), receive from the Escrow Fund, cash in an
amount equal to such Losses. Where the basis for a claim upon the Escrow Fund by
Acquirer is that Acquirer reasonably anticipates that it will incur or pay a
Loss (a "Contingent Loss"), no payment will be made from the Escrow Fund for
such Contingent Loss unless and until such Contingent Loss is actually incurred
or paid and a further Officer's Certificate with respect thereto is delivered to
the Company; provided, however, that the amount of such Contingent Loss shall
not be released from the Escrow Fund unless and until such Contingent Loss is
incurred or paid or it is conclusively determined that no actual Loss will be
incurred or paid with regard thereto.

Objections to Claims.

For a period of twenty (20) Business Days from and after delivery of any
Officer's Certificate to the Company, the Escrow Agent shall not deliver to
Acquirer cash from the Escrow Fund with respect to the Losses claimed in such
Officer's Certificate unless Acquirer shall have received written authorization
from the Company to distribute such cash from the Escrow Fund. After the
expiration of such twenty (20) Business Day period, Escrow Agent shall deliver
to Acquirer the portion of the Escrow Fund in accordance with Section 6.2(d)
hereof and the Company shall no longer be entitled to receive such amount
hereunder, provided that no such delivery may be made if the Company shall
object, in a written statement delivered to Acquirer and the Escrow Agent in
accordance with the terms hereof, to the claim made in the Officer's
Certificate, and such statement shall have been delivered to Acquirer and the
Escrow Agent prior to the expiration of such twenty (20) Business Day period.

In case the Company shall so object in writing to any claim or claims by
Acquirer made in any Officer's Certificate, Acquirer shall have twenty (20)
Business Days to respond in a written statement to the objection of the Company.
If after such twenty (20) Business Day period there remains a dispute as to any
claims, the Company and Acquirer shall attempt in good faith for thirty (30)
Business Days to agree upon the rights of the respective parties with respect to
each of such claims. If the Company and Acquirer should so agree, a memorandum
setting forth such agreement shall be prepared

36

--------------------------------------------------------------------------------



by Acquirer and signed by the Company and Acquirer. Acquirer and the Escrow
Agent shall be entitled to rely on any such memorandum and shall retain or
release the cash from the Escrow Fund in accordance with the terms thereof.

Resolution of Conflicts. If no agreement can be reached after good faith
negotiation between the parties pursuant to Section 6.2(d)(ii), the Company and
Acquirer may initiate formal proceedings pursuant to Section 9.8 to resolve such
dispute. The decision of the arbitrator(s) as to the validity and amount of any
claim in such Officer's Certificate shall be binding and conclusive upon the
parties to this Agreement, and notwithstanding anything in Article 6 hereof, the
parties shall be required to act in accordance with such decision and the Escrow
Agent shall be required to make payments out of the Escrow Fund in accordance
therewith.

Third-Party Claims. In the event Acquirer becomes aware of a third-party claim
(a "Third Party Claim") which Acquirer reasonably determines in good faith may
result in a demand against the Escrow Fund, Acquirer shall notify the Company of
such claim, and the Company, shall be entitled, at its expense, to participate
in any defense of such claim. Acquirer shall have the right in its reasonable
discretion to settle any such Third Party Claim; provided, however, that if
Acquirer settles any such Third Party Claim without the Company's consent (which
consent shall not be unreasonably withheld or delayed), such settlement shall
not be dispositive in the event Acquirer makes a claim against the Escrow Fund
with respect to the amount of Losses incurred by Acquirer in such settlement. In
the event that the Company has consented to any such settlement, the Company
shall have no power or authority to object under any provision of this Article 6
to the amount of any claim by Acquirer against the Escrow Fund with respect to
the amount of Losses incurred by Acquirer in such settlement. For the avoidance
of doubt, the Company shall have the right in its sole discretion and at its
sole expense to conduct the defense of, and to settle, any Third Party Claim
which is not an Assumed Liability in accordance with the provisions of this
Agreement (an "Assumed Defense") and Acquirer hereby agrees to provide
reasonable support at Company's expense with respect to such claims as requested
by the Company. If the Company exercises its right to conduct an Assumed
Defense, then the Company shall not make any assertion or agree to any
settlement in the defense of such Third Party Claim without the prior consent
(which consent shall not be unreasonably withheld or delayed) of Acquirer to the
extent that any such assertion or settlement would prejudice or impair
Acquirer's rights and interests in any Purchased Asset, including, but not
limited to, any admission of infringement. Notwithstanding anything in this
Section 6.2(e) to the contrary, Acquirer shall not make any assertion or agree
to any settlement in the defense of any Third Party Claim without the prior
consent (which consent shall not be unreasonably withheld or delayed) of the
Company to the extent that any such assertion or settlement would (i) result in
any obligation on the part of the Company to indemnify a claim pursuant to
Section 6.2(a)(i)(C), or (ii) prejudice or impair the Company's ability to
defend or settle any claims then pending or threatened against the Company.
including, but not limited to, any admission of infringement.

Indemnification by Acquirer. The Company and its officers, directors, employees,
agents, Affiliates and Associates (collectively, the "Company Indemnitees")
shall be indemnified and held harmless by Acquirer from and against any and all
Losses (whether or

37

--------------------------------------------------------------------------------



not involving a Third Party Claim) incurred by the Company directly or
indirectly as a result of any Liability of which is an Assumed Liability
hereunder.

Treatment of Payments. To the extent permitted by law, the parties agree to
treat payments made under this Article 6 as adjustments to the Purchase Price.

Article 7

CONDITIONS TO THE CLOSING

7.1    Conditions to Obligations of Each Party to Effect the Closing The
respective obligations of each party to this Agreement to effect the Acquisition
shall be subject to the satisfaction at or prior to the Closing of the following
conditions:

Governmental and Regulatory Approvals. Approvals from any Governmental or
Regulatory Authority (if any) necessary for consummation of the transactions
contemplated hereby shall have been timely obtained, except for any such
approvals the failure of which to obtain would not have a Material Adverse
Effect; and any waiting period applicable to the consummation of the Acquisition
under the HSR Act or similar antitrust regulations of any state or foreign
Governmental or Regulatory Authority shall have expired or been terminated.

No Injunctions or Regulatory Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other Order issued by any court of
competent jurisdiction or Governmental or Regulatory Authority or other legal or
regulatory restraint or prohibition preventing the consummation of the
Acquisition shall be in effect; nor shall there be any action taken, or any Law
or Order enacted, entered, enforced or deemed applicable to the Acquisition or
the other transactions contemplated by the terms of this Agreement that would
prohibit the consummation of the Acquisition or which would permit consummation
of the Acquisition only if certain divestitures were made or if Acquirer were to
agree to limitations on its business activities or operations.

7.2    Additional Conditions to Obligations of the Company The obligations of
the Company to consummate the Acquisition and the other transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, exclusively by the Company:

Representations and Warranties. The representations and warranties of Acquirer
contained in this Agreement shall be accurate in all respects as of the date of
this Agreement and shall be accurate in all material respects as of the Closing
Date as if made on and as of the Closing Date (other than representations and
warranties which by their express terms are made solely as of a specified
earlier date, which shall be accurate as of such specified earlier date);
provided, however, that, for purposes of determining the accuracy of such
representations and warranties, all qualifications and exceptions referring to a
"Material Adverse Change" or a "Material Adverse Effect" and other materiality
qualifications and materiality exceptions contained in such representations and
warranties shall be disregarded.

38

--------------------------------------------------------------------------------



Performance. Acquirer shall have performed and complied with in all material
respects each agreement, covenant and obligation required by this Agreement to
be so performed or complied with by Acquirer at or before the Closing.

Officers' Certificates. Acquirer shall have delivered to the Company
certificates, dated the Closing Date and executed by an authorized officer of
Acquirer, substantially in the form set forth in Exhibit B hereto.

7.3    Additional Conditions to the Obligations of Acquirer The obligations of
Acquirer to consummate the Acquisition and the other transactions contemplated
by this Agreement shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived, in
writing, exclusively by Acquirer:

Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be accurate in all respects as of the
date of this Agreement and shall be accurate in all respects as of the Closing
Date as if made on and as of the Closing Date (other than representations and
warranties which by their express terms are made solely as of a specified
earlier date, which shall be accurate as of such specified earlier date) except
where the failure to be accurate would not result in a Material Adverse Effect;
provided, however, that, for purposes of determining the accuracy of such
representations and warranties, (i) all qualifications and exceptions referring
to a "Material Adverse Change" or a "Material Adverse Effect" and other
materiality qualifications and exceptions contained in such representations and
warranties shall be disregarded and (ii) any update of or modification to the
Disclosure Schedule made or purported to have been made after the date of this
Agreement (other than to reflect actions taken by the Company which are not in
violation of the covenants of this Agreement) shall be disregarded.

Performance. The Company shall have performed and complied with in all material
respects each agreement, covenant and obligation required by this Agreement to
be so performed or complied with by the Company on or before the Closing Date.

Officers' Certificates. The Company shall have delivered to Acquirer a
certificate, dated the Closing Date and executed by the Chief Executive Officer
of the Company, substantially in the form set forth in Exhibit C-1 hereto,
certifying that the matters set forth in Sections 7.3(a) and 7.3(b) have been
satisfied; and a certificate, dated the Closing Date and executed by the
Secretary or an Assistant Secretary (or the equivalent thereof) of the Company,
substantially in the form set forth in Exhibit C-2 hereto, (i) certifying that
the resolutions adopted by the Board of Directors of the Company attached
thereto were duly and validly adopted and are in full force and effect, and
authorize the execution and delivery by the Company of this Agreement and the
related, and the performance by the Company of its obligations hereunder and
thereunder and (ii) certifying and attaching the charter documents of the
Company.

Third Party Consents. Acquirer shall have been furnished with evidence
satisfactory to it that the Company has obtained the consents, approvals and
waivers listed in Section 7.3(d) of the Disclosure Schedule and that all such
consents, approvals and waivers are in full force and effect. Acquirer, in its
sole discretion, may choose to waive the requirements

39

--------------------------------------------------------------------------------



set forth in this Section 7.3(d) with respect to any consent, approval or waiver
to be furnished by Company.

Legal Proceedings. No Governmental or Regulatory Authority shall have notified
either party to this Agreement that such Governmental or Regulatory Authority
intends to commence proceedings to restrain or prohibit the transactions
contemplated hereby or force rescission, unless such Governmental or Regulatory
Authority shall have withdrawn such notice and abandoned any such proceedings
prior to the time which otherwise would have been the Closing Date.

Legal Opinion. Acquirer shall have received legal opinions from (i) Pillsbury
Winthrop Shaw Pittman LLP, legal counsel to the Company substantially in the
form set forth in Exhibit D, and (ii) an opinion of Morris, Nichols, Arsht &
Tunnell LLP,in a form reasonably acceptable to the Company and Acquirer.

Employees. The employees of the Company as set forth in Section 7.3(g) of the
Disclosure Schedule shall continue to be employed by the Company at the Closing
and shall have accepted employment with Acquirer or a subsidiary of Acquirer (as
Acquirer shall designate), following the Acquisition and shall have executed and
delivered to Acquirer an Employment Offer in substantially the forms set forth
in Exhibit E (each an "Employment Offer") and Acquirer's standard form of
Confidentiality and Invention Assignment Agreement and associated schedules and
statements without amendment or modification thereto in any substantive respect.

The Company shall have executed and delivered a Bill of Sale substantially in
the form set forth in Exhibit F.

The Company shall have executed and delivered an Assignment and Assumption
Agreement substantially in the form set forth in Exhibit G.

Company Intellectual Property. No Person shall have (i) commenced, or shall have
notified either party to this Agreement that it intends to commence, an Action
or Proceeding or (ii) provided the Company with written notice, in either case
which allege(s) that any of the Company Products included in the Business or any
of the Intellectual Property owned or used in connection with the conduct of the
Business, including the Company Intellectual Property, presently embodied, or
proposed to be embodied, in the products of the Business infringes or otherwise
violates the Intellectual Property rights of such Person or otherwise alleges
that the Company does not otherwise own or have the right to exploit such
Intellectual Property, including the Company Intellectual Property.

Satisfaction of Creditors. The Company shall provide evidence reasonably
satisfactory to Acquirer that all outstanding Liens or security interests held
by the Persons identified in Section 7.3(k) of the Disclosure Schedule on or
related to the Purchased Assets have been satisfied or released and the Company
shall have taken all steps necessary to terminate all UCC financing statements
which have been filed with respect to such Liens or other security interests.

Assignment of Intellectual Property.

40

--------------------------------------------------------------------------------



Arrangements satisfactory to Acquirer in its reasonable discretion shall have
been made to effect the assignment to Acquirer of all Intellectual Property
created by the Company's founders, employees and consultants, and to obtain the
full cooperation of such Persons to complete and prosecute all appropriate U.S.
and foreign patent filings related thereto.

The Company shall have executed and delivered assignments of all Company
Intellectual Property, including, but not limited to, the Patent Assignment in
the form attached hereto as Exhibit H, the Trademark Assignment in the form
attached hereto as Exhibit I, the Copyright Assignment in the form attached
hereto as Exhibit J, and sufficient documentation to assign the URLs owned by
the Company which are owned or used in connection with the conduct of the
Business in accordance with Exhibit K.

License Agreement. The Company shall have executed and delivered a License
Agreement substantially in the form set forth in Exhibit M.

India Asset Purchase Agreement. The Company shall have executed and delivered an
India Asset Purchase Agreement substantially in the form set forth in Exhibit N.

Article 8

TERMINATION, AMENDMENT AND WAIVER

8.1    Termination Except as provided in Section 8.2, this Agreement may be
terminated and the Acquisition abandoned at any time prior to the Closing Date:

by mutual agreement of the Company and Acquirer;

by Acquirer or the Company if: (i) the Closing has not occurred before 5:00 p.m.
(Pacific Time) on March 1, 2008 (provided, however, that the right to terminate
this Agreement under this Section 8.1(b)(i) shall not be available to any party
whose action or failure to act has been a principal cause of or resulted in the
failure of any obligation hereunder to occur on or before such date and such
action or failure to act constitutes a curable material breach of this
Agreement); (ii) there shall be a final nonappealable order of a federal or
state court in effect preventing consummation of the Acquisition; or (iii) there
shall be any statute, rule, regulation or order enacted, promulgated or issued
or deemed applicable to the Acquisition by any Governmental or Regulatory
Authority that would make consummation of the Acquisition illegal;

by Acquirer if there shall be any action taken, or any Law or Order enacted,
promulgated or issued or deemed applicable to the Acquisition, by any
Governmental or Regulatory Authority, that would (A) prohibit Acquirer's
ownership or operation of all or any portion of the Business or (B) compel
Acquirer to dispose of or hold separate all or any portion of the assets of the
Business as a result of the Acquisition;

by Acquirer if it is not in material breach of its representations, warranties,
covenants and agreements under this Agreement which are capable of being cured
and there

41

--------------------------------------------------------------------------------



has been a breach of any representation, warranty, covenant or agreement
contained in this Agreement on the part of the Company and (i) the Company is
not using its reasonable efforts to cure such breach, or has not cured such
breach within thirty (30) days, after notice of such breach to the Company
(provided, however, that, no cure period shall be required for a breach which by
its nature cannot be cured) and (ii) as a result of such breach any of the
conditions set forth in Section 7.1 or Section 7.3, as the case may be, would
not be satisfied prior to the Closing Date; or

by the Company if it is not in material breach of its representations,
warranties, covenants and agreements under this Agreement which are capable of
being cured and there has been a breach of any representation, warranty,
covenant or agreement contained in this Agreement on the part of Acquirer and
(i) Acquirer is not using its reasonable efforts to cure such breach, or has not
cured such breach within thirty (30) days, after notice of such breach to
Acquirer (provided, however, that no cure period shall be required for a breach
which by its nature cannot be cured), and (ii) as a result of such breach any of
the conditions set forth in Section 7.1 or Section 7.2, as the case may be,
would not be satisfied as of the Closing Date.

8.2    Effect of Termination Other than as set forth in this Section 8.2, in the
event of a valid termination of this Agreement as provided in Section 8.1, this
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of Acquirer or the Company, or their respective officers,
directors or shareholders or Affiliates or Associates; provided, however, that
each party shall remain liable for any breaches of this Agreement prior to its
termination; and provided further that, the provisions of Sections 5.2, 5.7, 8.2
and Article 9 (exclusive of Section 9.3) and the applicable definitions set
forth in Article 10 shall remain in full force and effect and survive any
termination of this Agreement.

8.3    Amendment This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the parties
hereto.

8.4    Extension; Waiver At any time prior to the Closing Date, Acquirer and the
Company may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations of the other party hereto, (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (c) waive compliance
with any of the agreements, covenants or conditions for the benefit of such
party contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

Article 9

MISCELLANEOUS PROVISIONS

9.1    Notices All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission against
facsimile confirmation or mailed by internationally recognized overnight courier
prepaid, to the parties at the following addresses or facsimile numbers:

42

--------------------------------------------------------------------------------



If to Acquirer to:

Ikanos Communications, Inc.
47669 Fremont Blvd.
Fremont, CA 94538, USA
Tel: 510-979-0400
Fax: 510-979-0500
Attention: General Counsel

If to the Company to:

Centillium Communications, Inc.
215 Fourier Avenue
Fremont, CA 94539-7828
Tel: 510-771-3700; 877-879-7500
Fax: 510-771-3500
Attention: General Counsel

with a copy (which shall not
constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP
2475 Hanover Street
Palo Alto, CA 94304
Attention: Jorge del Calvo, Esq.
                  David Lamarre, Esq.



All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 9.1, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 9.1, be deemed given upon facsimile confirmation,
and (c) if delivered by overnight courier to the address as provided in this
Section 9.1, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
9.1). Any party from time to time may change its address, facsimile number or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.

9.2    Entire Agreement This Agreement and the Exhibits and Schedules hereto,
including the Disclosure Schedule, constitute the entire Agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, except for the Confidentiality Agreement,
which shall continue in full force and effect and shall survive any termination
of this Agreement or the Closing in accordance with its terms.

9.3    Further Assurances; Post-Closing Cooperation At any time or from time to
time after the Closing, the parties shall execute and deliver to the other party
such other documents and instruments, provide such materials and information and
take such other actions as the other party may reasonably request to consummate
the transactions contemplated by this Agreement and otherwise to cause the other
party to fulfill its obligations under this Agreement and the transactions
contemplated hereby. Each party agrees to use commercially reasonable efforts to
cause the conditions to its obligations to consummate the Acquisition to be
satisfied.

9.4    Remedies All remedies, either under this Agreement or by Law or otherwise
afforded, will be cumulative and not alternative.

43

--------------------------------------------------------------------------------



9.5    Third Party Beneficiaries The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person other than any Person entitled to indemnity
under Article 6.

9.6    Invalid Provisions If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

9.7    Governing Law This Agreement, the Ancillary Agreements and any other
closing documents shall be governed by and construed in accordance with the
domestic laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

9.8    Dispute Resolution The parties shall use commercially reasonable efforts
to resolve any dispute, controversy or claim ("Disputes") arising out of or in
connection with this Agreement, or the breach, termination or invalidity thereof
informally. If, however, such efforts are not successful, the exclusive forum
for resolving such Disputes shall be a court of competent jurisdiction located
in San Jose, California.

9.9    Headings The table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.10    Counterparts This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

9.11    Specific Performance The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Except where this Agreement specifically provides for arbitration, it is agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

Article 10

DEFINITIONS

10.1    Definitions As used in this Agreement, the following defined terms shall
have the meanings indicated below:

"Acquirer" has the meaning ascribed to it in the forepart of this Agreement.

"Acquirer Indemnitees" has the meaning ascribed to it in Section 6.2(a).

"Actions or Proceedings" means any action, suit, complaint, petition,
investigation, proceeding, arbitration, litigation or Governmental or Regulatory
Authority investigation, audit or other proceeding, whether civil or criminal,
in law or in equity, or before any arbitrator or Governmental or Regulatory
Authority.

"Affiliate" means, as applied to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with, that Person,
(b) any other Person that owns or controls (i) ten percent (10%) or more of any
class of equity securities of that Person or any of its Affiliates or (ii) ten
percent (10%) or more of any class of equity securities (including any equity
securities issuable upon the exercise of any Option or convertible security) of
that Person or any of its Affiliates, or (c) as to a corporation, each director
and officer thereof, and as to a partnership, each general partner thereof, and
as to a limited liability company, each managing member or similarly authorized
person thereof (including officers), and as to any other entity, each Person
exercising similar authority to those of a director or officer of a corporation.
For the purposes of this definition, "control" (including with correlative
meanings, the terms "controlling," "controlled by," and "under common control
with") as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through ownership of voting securities or by contract or
otherwise.

"Agreement" means this Asset Purchase Agreement, including (unless the context
otherwise requires) the Exhibits, Schedules and the Disclosure Schedules and the
certificates and instruments delivered in connection herewith, or incorporated
by reference, as the same may be amended or supplemented from time to time in
accordance with the terms hereof.

"Ancillary Agreements" has the meaning ascribed to it in Section 2.2.

"Approval" means any approval, authorization, consent, permit, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from or made with, or any notice, statement or other communication required to
be filed with or delivered to, any Governmental or Regulatory Authority or any
other Person.

"Assets and Properties" of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned, licensed or leased by such Person, including cash, cash
equivalents, Investment Assets, accounts and notes receivable, chattel paper,

45

--------------------------------------------------------------------------------



documents, instruments, general intangibles, real estate, equipment, inventory,
goods and Intellectual Property.

"Associate" means, with respect to any Person, any corporation or other business
organization of which such Person is an executive officer or partner or is the
beneficial owner, directly or indirectly, of ten percent (10%) or more of any
class of equity securities, any trust or estate in which such Person has a
substantial beneficial interest or as to which such Person serves as a trustee
or in a similar capacity and any relative or spouse of such Person, or any
relative of such spouse, who has the same home as such Person.

"Assumed Liabilities" has the meaning ascribed thereto in Section 1.3.

"Books and Records" means all files, documents, instruments, papers, books and
records relating to the business or condition, financial or otherwise, of a
Person, including financial statements, internal reports, Tax Returns and
related work papers and letters from accountants, budgets, pricing guidelines,
ledgers, journals, deeds, title policies, minute books, stock certificates and
books, stock transfer ledgers, Contracts, Licenses, customer lists, computer
files and programs (including data processing files and records), retrieval
programs, operating data and plans and environmental studies and plans.

"Business" means the Company's worldwide DSL business comprised of the Company's
VDSL business as presently conducted and the Company's ADSL businesses inclusive
of the Company's ADSL business in Japan, as presently conducted or as it is
contemplated to be conducted.

"Business Day" means a day other than Saturday, Sunday or any day on which banks
located in San Jose, California are authorized or obligated to close.

"Business Financials" has the meaning ascribed to it in Section 2.3.

"Closing" has the meaning ascribed to it in Section 1.8.

"Closing Date" has the meaning ascribed to it in Section 1.8.

"Code" means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

"Company" shall mean Centillium Communications, Inc., a Delaware corporation.

"Company Intellectual Property" shall mean any Intellectual Property that (a) is
owned by; (b) is licensed to; or (c) was developed or created by or for the
Company, and is used in, held for or in the name of, or necessary for the
conduct of the Business as presently or heretofore conducted or as proposed to
be conducted, including any Intellectual Property created by any of the
Company's founders, employees, independent contractors or consultants for or on
behalf of the Company.

"Company Products" has the meaning ascribed to it in Section 2.9(b).

46

--------------------------------------------------------------------------------



"Company Registered Intellectual Property" means all Registered Intellectual
Property owned by, filed in the name of, held by, assigned to or applied for by,
the Company and owned or used in or necessary for the conduct of the Business as
presently or heretofore conducted or as proposed to be conducted.

"Competing Proposed Transaction" has the meaning ascribed to it in Section 4.2.

"Contract" means any legally binding agreement, lease, evidence of Indebtedness,
mortgage, indenture, security agreement or other contract or business
arrangement (whether written or oral).

"Deductible" has the meaning ascribed thereto in Section 6.2(a).

"Disclosure Schedule" means the schedules delivered to Acquirer by or on behalf
of the Company, containing all lists, descriptions, exceptions and other
information and materials as are required to be included therein in connection
with the representations and warranties made by the Company in Article 2 or
otherwise.

"Employment Offer" has the meaning ascribed to it in Section 7.3(g).

"Environment" means air, surface water, ground water, or land, including land
surface or subsurface, and any receptors such as persons, wildlife, fish, biota
or other natural resources.

"Environmental Law" means any federal, state, local or foreign environmental,
health and safety or other Law relating to of Hazardous Materials, including the
Comprehensive, Environmental Response Compensation and Liability Act, the Clean
Air Act, the Federal Water Pollution Control Act, the Solid Waste Disposal Act,
the Federal Insecticide, Fungicide and Rodenticide Act, and the California Safe
Drinking Water and Toxic Enforcement Act.

"Environmental Permit" means any permit, license, approval, consent or
authorization required under or in connection with any Environmental Law and
includes any and all orders, consent orders or binding agreements issued by or
entered into with a Governmental or Regulatory Authority.

"Expiration Date" has the meaning ascribed to it in Section 6.1.

"GAAP" means generally accepted accounting principles in the United States, as
in effect from time to time.

"Governmental or Regulatory Authority" means any court, tribunal, arbitrator,
authority, agency, bureau, board, commission, department, official or other
instrumentality of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision, and shall include
any stock exchange, quotation service and The Nasdaq Stock Market.

"Hazardous Material" means (a) any chemical, material, substance or waste
including, containing or constituting petroleum or petroleum products, solvents
(including chlorinated solvents), nuclear or radioactive materials, asbestos in
any form that is or could become friable,

47

--------------------------------------------------------------------------------



radon, lead-based paint, urea formaldehyde foam insulation or polychlorinated
biphenyls, (b) any chemicals, materials, substances or wastes which are now
defined as or included in the definition of "hazardous substances," "hazardous
wastes," "hazardous materials," "extremely hazardous wastes," "restricted
hazardous wastes," "toxic substances," "toxic pollutants" or words of similar
import under any Environmental Law; or (c) any other chemical, material,
substance, pollutant or waste which is regulated by any Governmental or
Regulatory Authority or which could constitute a nuisance.

"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

"Indebtedness" of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(d) under capital leases or (e) in the nature of guarantees of the obligations
described in clauses (a) through (d) above of any other Person.

"Intangible Assets" means the value of the Company Intellectual Property,
goodwill and other non-physical assets.

"Intellectual Property" means all trademarks and trademark rights, trade names
and trade name rights service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all source code and object code), firmware, development tools, flow charts,
annotations, all Web addresses, sites and domain names, all databases and data
collections and all rights therein, any other confidential and proprietary right
or information, whether or not subject to statutory registration, and all
related technical information, manufacturing, engineering and technical
drawings, know-how and all pending applications for and registrations of
patents, utility models, trademarks, service marks and copyrights, and the right
to sue for past infringement, if any, in connection with any of the foregoing,
and all documents, disks, records, files and other media on which any of the
foregoing is stored and all rights to any of the foregoing including all
goodwill associated therewith, all foreign counterparts, all rights to claim
priority thereto and all translations, adaptations, derivations and combinations
of any of the foregoing.

"Investment Assets" means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the Company.

"IRS" means the United States Internal Revenue Service or any successor entity.

"Knowledge" means, as to the Company, the actual knowledge of the Company's
Chief Executive Officer, Chief Financial Officer, Vice President of Corporate
Development and Vice

48

--------------------------------------------------------------------------------



President of Marketing, Vice President of Software, Vice President of Hardware,
Chief Technology Officer and General Counsel (collectively, the "Company
Officers") assuming reasonable due inquiry by each such Company Officer..

"Law" or "Laws" means any law, statute, order, decree, consent decree, judgment,
rule, regulation, ordinance or other pronouncement having the effect of law
whether in the United States, any foreign country, or any domestic or foreign
state, county, city or other political subdivision or of any Governmental or
Regulatory Authority.

"Legal Proceeding" means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental or Regulatory Authority or any arbitrator or arbitration
panel.

"Liabilities" means all Indebtedness, obligations and other liabilities of a
Person, whether absolute, accrued, asserted or unasserted, contingent (or based
upon any contingency), known or unknown, fixed or otherwise, or whether due or
to become due.

"License" means any Contract that grants a Person the right to use or otherwise
enjoy the benefits of any Intellectual Property (including any covenants not to
sue or assert claims with respect to any Intellectual Property).

"Liens" means any mortgage, pledge, assessment, security interest, lease, lien,
easement, license, covenant, condition, restriction, adverse claim, levy,
charge, option, equity, adverse claim or restriction or other encumbrance of any
kind, or any conditional sale Contract, title retention Contract or other
Contract to give any of the foregoing, except for any restrictions on transfer
generally arising under any applicable federal or state securities law.

"Loss(es)" means any and all damages, fines, fees, Taxes, penalties,
deficiencies, losses (including lost profits or diminution in value) and
expenses, including interest, reasonable expenses of investigation, court costs,
reasonable fees and expenses of attorneys, accountants and other experts or
other expenses of litigation or other proceedings or of any claim, default or
assessment (such fees and expenses to include all fees and expenses, including
fees and expenses of attorneys, incurred in connection with (a) the
investigation or defense of any Third Party Claims or (b) asserting or disputing
any rights under this Agreement against any party hereto or otherwise), net of
any insurance proceeds actually received (without any adverse effect on the
premiums paid for such insurance) or proceeds received by virtue of third party
indemnification.

"Material Adverse Change" or "Material Adverse Effect" means any event,
condition, occurrence, circumstance, change in, or effect on, the Business after
the date hereof that, individually or in the aggregate with any other such
effects on the Business (i) is materially adverse to the Business, operations,
Purchased Assets, customer or supplier relationships, results of operations or
the condition (financial or otherwise) of the Business, taken as a whole,;
provided, however, that the foregoing shall exclude for all purposes (A) changes
in general economic or regulatory conditions; (B) changes in events, facts, or
circumstances relating to the industries in which Company operates that affect
Company in a manner consistent with their

49

--------------------------------------------------------------------------------



effect on other companies in such industry; (C) any change in financial
condition or results of operation of the Business resulting from the
announcement of the execution of this Agreement.

"Officer's Certificate" has the meaning ascribed to it in Section 6.2(c).

"Open Source Code" means any software code that is distributed as "free
software" or "open source software" or is otherwise distributed publicly in
source code form under terms that permit modification and redistribution of such
software (including software code that is licensed under the GNU General Public
License, GNU Lesser General Public License, Mozilla License, Common Public
License, Apache License, BSD License, Acquireric License or Sun Community Source
License).

"Option" with respect to any Person means any security, right, subscription,
warrant, option, "phantom" stock right or other Contract that gives the right to
(a) purchase or otherwise receive or be issued any shares of capital stock or
other equity interests of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interests of such Person or (b) receive any benefits or rights similar to
any rights enjoyed by or accruing to the holder of shares of capital stock or
other equity interests of such Person, including any rights to participate in
the equity, income or election of directors or officers of such Person.

"Order" means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).

"Permitted Liens" means (i) statutory liens for Taxes or other payments that are
not yet due and payable; (ii) statutory liens to secure obligations to
landlords, lessors or renters under leases or rental agreements; (iii) deposits
or pledges made in connection with, or to secure payment of, workers'
compensation, unemployment insurance or similar programs mandated by Legal
Requirements; (iv) statutory liens in favor of carriers, warehousemen, mechanics
and materialmen, to secure claims for labor, materials or supplies and other
like liens; and (v) statutory purchase money liens.

"Person" means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or Governmental or Regulatory
Authority.

"Plan" means each employee benefit or compensation plan, agreement, policy,
program or arrangement covering present or former employees, officers and
directors of, and advisors and consultants to, the Company, including but not
limited to "employee benefit plans" within the meaning of section 3(3) of ERISA,
stock purchase, stock option or any other stock-based award, profit sharing,
fringe benefit, post-retirement health, health, life, vision and/or dental
insurance coverage (including any self-insured arrangement), disability benefit,
supplemental unemployment benefit, vacation benefit, change in control,
retention, severance, termination pay, bonus and deferred compensation plans,
agreements or funding arrangements (collectively, the "Plans"), whether written
or oral and whether sponsored, maintained or contributed to by (i) the Company
or (ii) any other organization that is a member of a controlled group of
organizations

50

--------------------------------------------------------------------------------



(within the meaning of sections 414(b), (c), (m) or (o) of the Code) of which
the Company is a member.

"PTO" means the United States Patent and Trademark Office.

"Registered Intellectual Property" shall mean all United States, international
and foreign: (a) registered trademarks and service marks, applications to
register trademarks and service marks, intent-to-use applications, other
registrations or applications to trademarks or service marks, or trademarks or
service marks in which common law rights are owned or otherwise controlled;
(b) registered copyrights and applications for copyright registration; (c) any
mask work registrations and applications to register mask works; (d) any other
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued by, filed with, or recorded by,
any state, government or other public legal authority, including without
limitation registered website domain names or URLs; and (e) all rights to any of
the foregoing including all goodwill associated therewith, all foreign
counterparts, all rights to claim priority thereto and all translations,
adaptations, derivations and combinations of any of the foregoing.

"Registered Patents" shall mean all United States, international and foreign:
(a) patents and patent applications (including all reissues, divisions,
continuations, continuations-in-part and extensions thereof and provisional
applications) and (b) all rights to any of the foregoing including all goodwill
associated therewith, all foreign counterparts, all rights to claim priority
thereto and all translations, adaptations, derivations and combinations of any
of the foregoing.

"Related Party" means (a) each individual who is, or who has at any time been,
an officer of the Company; (b) each member of the family of each of the
individuals referred to in clause "(a)" above; and (c) any Entity (other than
the Company) in which any one of the individuals referred to in clauses "(a)"
and "(b)" above holds or held (or in which more than one of such individuals
collectively hold or held), beneficially or otherwise, a controlling interest or
a material voting, proprietary or equity interest.

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Material into the Environment.

"SEC" means the Securities and Exchange Commission or any successor entity.

"Shared Contracts" means any Contract under which the Business and at least one
other division, operating unit or product line, or Subsidiary of the Company
purchases goods or services, licenses intellectual property or conducts some
other commercial arrangement on a joint basis.

"Subsidiary" means any Person in which the Company, directly or indirectly
through subsidiaries or otherwise, beneficially owns at least twenty percent
(20%) of either the equity interest in, or the voting control of, such Person,
whether or not existing on the date hereof.

"Taxes" means all taxes, however denominated, including any interest, penalties
or other additions to tax that may become payable in respect thereof, (a)
imposed by any federal,

51

--------------------------------------------------------------------------------



territorial, state, local or foreign government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income or profits taxes (including but not
limited to, federal, state and foreign income taxes), payroll and employee
withholding taxes, unemployment insurance contributions, social security taxes,
sales and use taxes, ad valorem taxes, excise taxes, franchise taxes, gross
receipts taxes, withholding taxes, business license taxes, occupation taxes,
real and personal property taxes, stamp taxes, environmental taxes, transfer
taxes, workers' compensation, Pension Benefit Guaranty Corporation premiums and
other governmental charges, and other obligations of the same or of a similar
nature to any of the foregoing, which are required to be paid, withheld or
collected, (b) any liability for the payment of amounts referred to in (a) as a
result of being a member of any affiliated, consolidated, combined or unitary
group, or (c) any liability for amounts referred to in (a) or (b) as a result of
any obligations to indemnify another person or as a result of being a successor
in interest or transferee of another person.

"Tax Returns" means all reports, estimates, declarations of estimated tax,
information statements and returns required to be filed in connection with any
Taxes, including information returns with respect to backup withholding and
other payments to third parties.

"Third Party Claim" has the meaning ascribed to it in Section 6.2(e).

"Third Party Expenses" has the meaning ascribed to it in Section 5.7.

"Warranty Obligation" has the meaning ascribed to it in Section 2.15(a).

52

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Acquirer and the Company have caused this Agreement to be
signed by their duly authorized representatives, all as of the date first
written above.

IKANOS COMMUNICATIONS, INC.

By: /s/ Michael A. Ricci

Name: Michael A. Ricci

Title: President & Chief Executive Officer

CENTILLIUM COMMUNICATIONS, INC.

By: /s/ Faraj Aalaei

Name: Faraj Aalaei

Title: Chief Executive Officer

 

53

--------------------------------------------------------------------------------

